Exhibit 10.15

 

Execution Version

 

FIRST LIEN INTERCREDITOR AGREEMENT

 

This FIRST LIEN INTERCREDITOR AGREEMENT, dated as of October 31, 2019, and
entered into by and among HOVNANIAN ENTERPRISES, INC., K. HOVNANIAN ENTERPRISES,
INC., each other Grantor (as defined below) from time to time party hereto
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as administrative agent,
acting as collateral agent (in such capacity, together with its successors and
assigns, the “Senior Credit Agreement Collateral Agent”) under the Senior Credit
Agreement Documents (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION,
in its capacities as trustee (in such capacity, together with its successors and
assigns, the “1.125 Lien Trustee”) and as collateral agent (in such capacity,
together with its successors and assigns, the “1.125 Lien Collateral Agent”)
under the 1.125 Lien Noteholder Documents (as defined below), WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together
with its successors and assigns, the “1.25 Lien Trustee”) and as collateral
agent (in such capacity, together with its successors and assigns, the “1.25
Lien Collateral Agent”) under the 1.25 Lien Noteholder Documents (as defined
below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in
such capacity, together with its successors and assigns, the “1.5 Lien Trustee”
and, together with the 1.125 Lien Trustee and the 1.25 Lien Trustee, the “First
Lien Notes Representatives”) and as collateral agent (in such capacity, together
with its successors and assigns, the “1.5 Lien Collateral Agent” and together
with the 1.125 Lien Collateral Agent and the 1.25 Lien Collateral Agent, the
“First Lien Notes Collateral Agents”) under the 1.5 Lien Noteholder Documents
(as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
the Joint First Lien Collateral Agent (as defined below) for the benefit of the
holders of the obligations under the First Lien Agreements (as defined below)
and such other parties that become parties hereto pursuant to Section 8.2.

 

RECITALS

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries (as defined
below) and the Senior Credit Agreement Administrative Agent (as defined below)
are entering into the Credit Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”), the obligations under which shall be secured by various assets of
the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.125
Lien Trustee and the 1.125 Lien Collateral Agent are entering into the Indenture
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “1.125 Lien Indenture”), pursuant to which the 1.125 Lien
Notes (as defined below) are governed and the obligations under which are
secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.25 Lien
Trustee and the 1.25 Lien Collateral Agent are entering into the Indenture dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “1.25 Lien Indenture”), pursuant to which the 1.25 Lien Notes (as
defined below) shall be governed and the obligations under which shall be
secured by various assets of the Grantors;

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.5 Lien
Trustee and the 1.5 Lien Collateral Agent are entering into the Indenture dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “1.5 Lien Indenture” and, together with the 1.125 Lien Indenture
and the 1.25 Lien Indenture, the “First Lien Indentures”), pursuant to which the
1.5 Lien Notes (as defined below) shall be governed and the obligations under
which shall be secured by various assets of the Grantors;

 

WHEREAS, following the date hereof, the Company, Hovnanian and certain of their
Subsidiaries, may, in accordance with the terms of the First Lien Agreements,
issue Additional First Lien Notes (as defined below) and/or incur other
Additional First Lien Indebtedness (as defined below) which, if issued or
incurred, will become additional series of First Lien Notes (as defined below)
or First Lien Indebtedness (as defined below), as applicable, hereunder;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the First
Lien Collateral Agents, the First Lien Representatives and the Joint First Lien
Collateral Agent are parties to the First Lien Collateral Agency Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “First Lien Collateral Agency Agreement”), pursuant to which
the Joint First Lien Collateral Agent has agreed to act as joint collateral
perfection agent and bailee solely for the purpose of perfecting certain Liens
granted under the First Lien Collateral Documents (as defined below);

 

WHEREAS, to order the priorities of their respective Liens (as defined below) on
the assets of the Grantors and address other related matters set forth below,
the parties hereto are entering into this First Lien Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

(a).       Definitions. As used in this Agreement, the definitions set forth
above are incorporated herein and the following terms have the meanings
specified below:

 

“1.125 Lien Claims” means all 1.125 Lien Indebtedness and all Obligations with
respect thereto.

 

“1.125 Lien Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted or required to be granted) as security for any 1.125 Lien Claim.

 

“1.125 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.125 Lien Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted by any Grantor to secure any 1.125 Lien
Claims or under which rights or remedies with respect to any such Lien are
governed as the same may be amended, restated or otherwise modified from time to
time as permitted by this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“1.125 Lien Indebtedness” means Indebtedness incurred pursuant to the 1.125 Lien
Noteholder Documents and Refinancing Indebtedness in respect thereof, and, in
each case, all other Obligations in respect of such Indebtedness (including all
amounts owed to the 1.125 Lien Notes Collateral Agent and 1.125 Lien Trustee).

 

“1.125 Lien Indenture” has the meaning set forth in the recitals.

 

“1.125 Lien Noteholder Documents” means collectively the 1.125 Lien Indenture,
the 1.125 Lien Notes, the 1.125 Lien Collateral Documents related thereto and
any other document evidencing or governing the Obligations thereunder executed
in connection therewith.

 

“1.125 Lien Noteholders” means the Persons that hold or beneficially own 1.125
Lien Notes.

 

“1.125 Lien Notes” means the 7.75% Senior Secured 1.125 Lien Notes due 2026
issued by the Company pursuant to the 1.125 Lien Indenture, including without
limitation, any such notes issued after the date hereof pursuant to the 1.125
Lien Indenture.

 

“1.125 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“1.25 Lien Claims” means all 1.25 Lien Indebtedness and all Obligations with
respect thereto.

 

“1.25 Lien Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted or required to be granted) as security for any 1.25 Lien Claim.

 

“1.25 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.25 Lien Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted by any Grantor to secure any 1.25 Lien
Claims or under which rights or remedies with respect to any such Lien are
governed as the same may be amended, restated or otherwise modified from time to
time as permitted by this Agreement.

 

“1.25 Lien Indebtedness” means Indebtedness incurred pursuant to the 1.25 Lien
Noteholder Documents and Refinancing Indebtedness in respect thereof, and, in
each case, all other Obligations in respect of such Indebtedness (including all
amounts owed to the 1.25 Lien Notes Collateral Agent and 1.25 Lien Trustee).

 

“1.25 Lien Indenture” has the meaning set forth in the recitals.

 

“1.25 Lien Noteholder Documents” means collectively the 1.25 Lien Indenture, the
1.25 Lien Notes, the 1.25 Lien Collateral Documents related thereto and any
other document evidencing or governing the Obligations thereunder executed in
connection therewith.

 

“1.25 Lien Noteholders” means the Persons that hold or beneficially own 1.25
Lien Notes.

 

3

--------------------------------------------------------------------------------

 

 

“1.25 Lien Notes” means the 10.5% Senior Secured 1.25 Lien Notes due 2026 issued
by the Company pursuant to the 1.25 Lien Indenture, including without
limitation, any such notes issued after the date hereof pursuant to the 1.25
Lien Indenture.

 

“1.25 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“1.5 Lien Claims” means all 1.5 Lien Indebtedness and all Obligations with
respect thereto.

 

“1.5 Lien Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted or required to be granted) as security for any 1.5 Lien Claim.

 

“1.5 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.5 Lien Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted by any Grantor to secure any 1.5 Lien Claims
or under which rights or remedies with respect to any such Lien are governed as
the same may be amended, restated or otherwise modified from time to time as
permitted by this Agreement.

 

“1.5 Lien Indebtedness” means Indebtedness incurred pursuant to the 1.5 Lien
Noteholder Documents and Refinancing Indebtedness in respect thereof, and, in
each case, all other Obligations in respect of such Indebtedness (including all
amounts owed to the 1.5 Lien Notes Collateral Agent and 1.5 Lien Trustee).

 

“1.5 Lien Indenture” has the meaning set forth in the recitals.

 

“1.5 Lien Noteholder Documents” means collectively the 1.5 Lien Indenture, the
1.5 Lien Notes, the 1.5 Lien Collateral Documents related thereto and any other
document evidencing or governing the Obligations thereunder executed in
connection therewith.

 

“1.5 Lien Noteholders” means the Persons that hold or beneficially own 1.5 Lien
Notes.

 

“1.5 Lien Notes” means the 11.25% Senior Secured 1.5 Lien Notes due 2026 issued
by the Company pursuant to the 1.5 Lien Indenture, including without limitation,
any such notes issued after the date hereof pursuant to the 1.5 Lien Indenture.

 

“1.5 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“Additional First Lien Agreement” means the agreement pursuant to which any
Additional First Lien Notes shall have been issued or Additional First Lien
Indebtedness shall have been incurred in accordance with the terms of the First
Lien Agreements.

 

“Additional First Lien Agreement Documents” means collectively the Additional
First Lien Agreement, the Additional First Lien Collateral Documents related
thereto and any other document evidencing or governing the Obligations
thereunder executed in connection therewith.

 

4

--------------------------------------------------------------------------------

 

 

“Additional First Lien Claimholders” means the Persons that hold or beneficially
own Additional First Lien Claims.

 

“Additional First Lien Claims” means all Additional First Lien Indebtedness and
all Obligations with respect thereto.

 

“Additional First Lien Collateral” means all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted (or
purported to be granted or required to be granted) as security for any
Additional First Lien Claim.

 

“Additional First Lien Collateral Agent” means the collateral agent appointed
with respect to the Additional First Lien Indebtedness.

 

“Additional First Lien Collateral Document” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Additional First Lien Claim or under which rights or remedies with respect to
any such Lien are governed as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

“Additional First Lien Indebtedness” means Indebtedness permitted to be incurred
pursuant to the First Lien Documents outstanding at the time such Indebtedness
is incurred and Refinancing Indebtedness in respect thereof, and, in each case,
all other Obligations in respect of such Indebtedness (including all amounts
owed to any applicable Additional First Lien Representative or Additional First
Lien Collateral Agent), which Indebtedness is permitted to be secured pursuant
to such First Lien Documents with Liens that rank junior to the Senior Liens on
the Common Collateral securing the Senior Lien Claims outstanding on the date
hereof (including the Senior Credit Agreement Claims, the 1.125 Lien Claims, the
1.25 Lien Claims and the 1.5 Lien Claims); it being understood that any such
Indebtedness may be incurred pursuant to one or more debt agreements and the
Liens securing such Indebtedness may rank pari passu with, or senior or junior
to, the Liens securing any other Indebtedness constituting Additional First Lien
Indebtedness.

 

“Additional First Lien Notes” means the senior secured notes issued from time to
time by the Company pursuant to any Additional First Lien Agreement in
accordance with the terms of the First Lien Agreements.

 

“Additional First Lien Representative” means the trustee, administrative agent
or other representative appointed with respect to any Additional First Lien
Indebtedness.

 

“Agreement” means this First Lien Intercreditor Agreement, as amended, renewed,
restated, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

5

--------------------------------------------------------------------------------

 

 

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York City or in the city where the Corporate Trust
Office or similar administrative office of a First Lien Notes Representative is
located are authorized or required by law or regulation to close.

 

“Class,” when used herein, means a reference to a particular class of First Lien
Indebtedness having the same Lien priority. Each of the Senior Credit Agreement
Claims, 1.125 Lien Claims, the 1.25 Lien Claims, the 1.5 Lien Claims and each
class of Additional First Lien Claims (if any) constitute separate and distinct
Classes.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted or required to be granted) as security for any First Lien Indebtedness.
As of the date hereof, all of the First Lien Indebtedness is secured by the same
collateral.

 

“Company” means K. Hovnanian Enterprises, Inc., a corporation organized and
existing under the laws of the State of California and wholly-owned by
Hovnanian.

 

“Controlling Senior Lien Claims” means, the Senior Lien Claims of the Class of
First Lien Indebtedness for which its applicable collateral agent is the
Controlling Senior Lien Collateral Agent.

 

“Controlling Senior Lien Collateral Agent” means (a) prior to the Discharge of
the Senior Credit Agreement Claims, the Senior Credit Agreement Collateral Agent
and (b) at any time thereafter, (i) prior to the Discharge of 1.125 Lien Claims,
the 1.125 Lien Collateral Agent, (ii) after the Discharge of 1.125 Lien Claims
has occurred but prior to the occurrence of the Discharge of 1.25 Lien Claims,
the 1.25 Lien Collateral Agent, (iii) after the Discharge of 1.125 Lien Claims
and the Discharge of 1.25 Lien Claims has occurred but prior to the occurrence
of the Discharge of 1.5 Lien Claims, the 1.5 Lien Collateral Agent and (iv)
after the Discharge of 1.125 Lien Claims, the Discharge of 1.25 Lien Claims and
the Discharge of 1.5 Lien Claims has occurred but prior to the occurrence of the
Discharge of Additional First Lien Claims, the Additional First Lien Collateral
Agent.

 

“Controlling Senior Lien Creditors” means, the Persons that hold or beneficially
own Controlling Senior Lien Claims.

 

“Controlling Senior Lien Documents” means the First Lien Collateral Documents
with respect to the Class of First Lien Indebtedness for which its applicable
collateral agent is the Controlling Senior Lien Collateral Agent.

 

“Controlling Senior Lien Representative” has the meaning set forth in Section
6.1(a).

 

“Deposit Account” has the meaning set forth in the Uniform Commercial Code.

 

“Deposit Account Collateral” means that part of the Common Collateral comprised
of Deposit Accounts, Financial Assets and Securities Accounts.

 

6

--------------------------------------------------------------------------------

 

 

“DIP Financing” has the meaning set forth in Section 6.1(a).

 

“Discharge” means, with respect to any Class of Senior Lien Claims, payment in
full in cash of (a) all outstanding Senior Lien Claims of such Class or, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
in an amount required by the applicable letter of credit, and termination of all
commitments to extend credit thereunder and (b) any other amounts in respect
Senior Lien Claims of such Class that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid,
excluding, in any case, Unasserted Contingent Obligations. “Discharge of Senior
Lien Claims” or “Discharge of the Senior Lien Claims” shall mean a Discharge of
all Senior Lien Claims shall have occurred.

 

“Excluded Property” means, with respect to any Class of First Lien Indebtedness,
“Excluded Property” as defined in such Class’s First Lien Documents.

 

“Financial Assets” has the meaning set forth in the Uniform Commercial Code.

 

“First Lien Agreements” means, collectively, the Senior Credit Agreement and the
First Lien Indentures.

 

“First Lien Claims” means the First Lien Noteholder Claims and the Senior Credit
Agreement Claims.

 

“First Lien Collateral Agency Agreement” has the meaning set forth in the
recitals.

 

“First Lien Collateral Agents” means, collectively, the Senior Credit Agreement
Collateral Agent and each First Lien Notes Collateral Agent. In the event any
Additional First Lien Indebtedness is incurred, the term “First Lien Collateral
Agents” will include any applicable Additional First Lien Collateral Agent.

 

“First Lien Collateral Documents” means, collectively, the Senior Credit
Agreement Collateral Documents and the First Lien Notes Collateral Documents.

 

“First Lien Creditor” means each Senior Credit Agreement Claimholder, each First
Lien Collateral Agent and each First Lien Noteholder.

 

“First Lien Documents” means the Senior Credit Agreement Documents, the First
Lien Noteholder Documents or any of them as the context may require.

 

“First Lien Indebtedness” means, collectively, the Obligations under the Senior
Credit Agreement, the 1.125 Lien Indebtedness, the 1.25 Lien Indebtedness, the
1.5 Lien Indebtedness and the Additional First Lien Indebtedness (if any).

 

“First Lien Indentures” has the meaning set forth in the recitals. In the event
any Additional First Lien Indebtedness is issued, the term “First Lien
Indentures” will include each Additional First Lien Agreement, as applicable.

 

“First Lien Noteholder Claims” means, collectively, the 1.125 Lien Claims, the
1.25 Lien Claims, the 1.5 Lien Claims and the Additional First Lien Claims (if
any).

 

7

--------------------------------------------------------------------------------

 

 

“First Lien Noteholder Documents” means, collectively, the 1.125 Lien Noteholder
Documents, the 1.25 Lien Noteholder Documents, the 1.5 Lien Noteholder Documents
and the Additional First Lien Agreement Documents (if any).

 

“First Lien Noteholders” means, collectively, the 1.125 Lien Noteholders, the
1.25 Lien Noteholders, the 1.5 Lien Noteholders and the Additional First Lien
Claimholders (if any).

 

“First Lien Notes” means, collectively, the 1.125 Lien Notes, the 1.25 Lien
Notes, the 1.5 Lien Notes and the Additional First Lien Notes (if any).

 

“First Lien Notes Collateral” means, collectively, the 1.125 Lien Collateral,
the 1.25 Lien Collateral, the 1.5 Lien Collateral and the Additional First Lien
Collateral (if any).

 

“First Lien Notes Collateral Agents” has the meaning set forth in the preamble
hereto. In the event any Additional First Lien Indebtedness is incurred, the
term “First Lien Notes Collateral Agents” will include any applicable Additional
First Lien Collateral Agent.

 

“First Lien Notes Collateral Documents” means, collectively, the 1.125 Lien
Collateral Documents, the 1.25 Lien Collateral Documents, the 1.5 Lien
Collateral Documents and the Additional First Lien Collateral Documents (if
any).

 

“First Lien Notes Representatives” has the meaning set forth in the preamble
hereto. In the event any Additional First Lien Indebtedness is incurred, the
term “First Lien Notes Representative” will include any applicable Additional
First Lien Representative.

 

“First Lien Representatives” means, collectively, the Senior Credit Agreement
Collateral Agent and the First Lien Notes Representatives. In the event any
Additional First Lien Indebtedness is incurred, the term “First Lien
Representative” will include any applicable Additional First Lien
Representative.

 

“Future 1.5 Lien Indebtedness” means any First Lien Indebtedness (other than 1.5
Lien Notes or other Indebtedness that is incurred pursuant to the First Lien
Agreements and outstanding at the time such First Lien Indebtedness is incurred)
which is permitted to be secured by the Common Collateral equally and ratably
with, or on the same basis as, the 1.5 Lien Indebtedness for purposes of the
First Lien Agreements or any other First Lien Documents.

 

“Grantors” means the Company, Hovnanian and each of its Subsidiaries that has or
will have executed and delivered a First Lien Collateral Document.

 

“Hovnanian” means Hovnanian Enterprises, Inc., a Delaware corporation.

 

“Indebtedness,” as to (i) any Class of First Lien Notes, means all indebtedness
incurred under the First Lien Indenture with respect to such Class of First Lien
Notes and (ii) the Senior Credit Agreement, the indebtedness incurred
thereunder.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor as a
debtor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any material part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.

 

8

--------------------------------------------------------------------------------

 

 

“Joinder” means a Joinder in the form of Exhibit 1 to this Agreement.

 

“Joint First Lien Collateral Agent” means the “Joint First Lien Collateral
Agent” under, and as defined in, the First Lien Collateral Agency Agreement.

 

“Junior Lien Claims” means (a) with respect to the Senior Credit Agreement
Claims, the First Lien Noteholder Claims, (b) with respect to the 1.125 Lien
Claims, all other First Lien Noteholder Claims, (c) with respect to the 1.25
Lien Noteholders Claims, all other First Lien Noteholder Claims other than the
1.125 Lien Claims, (d) with respect to the 1.5 Lien Claims, all other First Lien
Claims other than the 1.125 Lien Claims and the 1.25 Lien Claims, and (e) with
respect to the Additional First Lien Claims, no other claims.

 

“Junior Lien Collateral” means, with respect to any Class of First Lien Claims,
all of the assets of any Grantor, whether real, personal or mixed, with respect
to which a Lien is granted (or purported to be granted or required to be
granted) as security for any Junior Lien Claim with respect to such Class of
First Lien Claims.

 

“Junior Lien Collateral Agents” means, with respect to any Class of First Lien
Claims, the collective reference to the First Lien Collateral Agents for Junior
Lien Claims with respect to such Class of First Lien Claims.

 

“Junior Lien Collateral Documents” means, with respect to any Class of First
Lien Claims, any agreement, document or instrument pursuant to which a Lien is
granted securing any Junior Lien Claims with respect to such Class of First Lien
Claims or under which rights or remedies with respect to such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

“Junior Lien Creditors” means, with respect to any Class of First Lien Claims,
the Persons that hold or beneficially own Junior Lien Claims with respect to
such Class of First Lien Claims.

 

“Junior Lien Documents” means, with respect to any Class of First Lien Claims,
the First Lien Noteholder Documents with respect to Junior Lien Claims with
respect to such Class of First Lien Claims.

 

“Junior Lien Representatives” means, with respect to any Class of First Lien
Claims, the collective reference to the First Lien Representatives for the
Classes that are Junior Lien Claims with respect to such Class of First Lien
Claims.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

9

--------------------------------------------------------------------------------

 

 

“Obligations” means and includes all obligations that constitute “Obligations”
within the definition of “Obligations” set forth in any First Lien Document and,
in the case of the Senior Credit Agreement, the “Loan Obligations” as defined
therein.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means (a) the Common Collateral in the possession or
control of the Joint First Lien Collateral Agent (or its agents or bailees) or
any First Lien Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof is necessary to perfect a Lien thereon under the
Uniform Commercial Code and (b) the “Pledged Collateral” under, and as defined
in, each pledge agreement with respect to the First Lien Indebtedness that is
Common Collateral.

 

“Proceeds” means the following property (a) whatever is acquired upon the sale,
lease, license, exchange or other disposition of Common Collateral, whether such
sale, lease, license or other disposition is made by or on behalf of a Grantor,
a First Lien Representative, a First Lien Collateral Agent, the Joint First Lien
Collateral Agent or any other person, (b) whatever is collected on, or
distributed on account of, Common Collateral, (c) rights arising out of the
loss, nonconformity, or interference with the use of, defects or infringements
of rights in, or damage to, the Common Collateral, (d) rights arising out of the
Common Collateral, or (e) to the extent of the value of the Common Collateral,
and to the extent payable to the debtor or the secured party, insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Common Collateral.

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Refinancing Indebtedness” means, with respect to any specific Class of First
Lien Indebtedness, a refinancing thereof which complies with the requirements
for the refinancing of such First Lien Indebtedness contained in the First Lien
Documents.

 

“Senior Credit Agreement” has the meaning set forth in the recitals.

 

“Senior Credit Agreement Administrative Agent” means Wilmington Trust, National
Association, in its capacity as administrative agent under the Senior Credit
Agreement, together with its successors and assigns.

 

“Senior Credit Agreement Claimholders” means the Persons that hold or
beneficially own Senior Credit Agreement Claims, including the Senior Credit
Agreement Lenders, the Senior Credit Agreement Administrative Agent and the
Senior Credit Agreement Collateral Agent.

 

“Senior Credit Agreement Claims” means the Obligations incurred under the Senior
Credit Agreement or any Refinancing Indebtedness in respect of the Senior Credit
Agreement and all other Obligations in respect thereof to the extent permitted
by the First Lien Documents.

 

10

--------------------------------------------------------------------------------

 

 

“Senior Credit Agreement Collateral” means all the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Senior Credit Agreement Claim.

 

“Senior Credit Agreement Collateral Agent” has the meaning set forth in the
recitals.

 

“Senior Credit Agreement Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Senior Credit Agreement Claims or under which rights or remedies with respect to
any such Lien are governed as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

“Senior Credit Agreement Documents” means, collectively, the Senior Credit
Agreement, the Senior Credit Agreement Collateral Documents related thereto and
any other document evidencing or governing the Obligations thereunder executed
in connection therewith.

 

“Senior Lien Claims” means (a) with respect to the Senior Credit Agreement
Claims, no other claims, (b) with respect to the 1.125 Lien Claims, the Senior
Credit Agreement Claims, (c) with respect to the 1.25 Lien Noteholders Claims,
the Senior Credit Agreement Claims and the 1.125 Lien Claims, (d) with respect
to the 1.5 Lien Claims, the Senior Credit Agreement Claims, the 1.125 Lien
Claims and the 1.25 Lien Claims and (e) with respect to the Additional First
Lien Claims, all other First Lien Claims. Senior Lien Claims shall include all
interest, premium and expenses accrued or accruing (or that would, absent the
commencement of any Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant First Lien Document whether or not the
claim for such interest, premium or expenses is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

“Senior Lien Collateral” means, with respect to any Class of First Lien Claims,
all of the assets of any Grantor, whether real, personal or mixed, with respect
to which a Lien is granted (or purported to be granted or required to be
granted) as security for Senior Lien Claims with respect to such Class of First
Lien Claims.

 

“Senior Lien Collateral Agents” means, with respect to any Class of First Lien
Claims, the collective reference to the First Lien Collateral Agents for the
Classes which are Senior Lien Claims with respect to such Class of First Lien
Claims.

 

“Senior Lien Collateral Documents” means, with respect to any Class of First
Lien Claims, any agreement, document or instrument pursuant to which a Lien is
granted (or purported to be granted or required to be granted) securing Senior
Lien Claims with respect to such Class of First Lien Claims or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated or otherwise modified from time to time.

 

“Senior Lien Creditors” means, with respect to any Class of First Lien Claims,
the Persons that hold or beneficially own Senior Lien Claims with respect to
such Class of First Lien Claims.

 

11

--------------------------------------------------------------------------------

 

 

“Senior Lien Documents” means, with respect to any Class of First Lien Claims,
the First Lien Documents with respect to Senior Lien Claims with respect to such
Class of First Lien Claims.

 

“Senior Lien Representatives” means with respect to any Class of First Lien
Claims, the collective reference to First Lien Representatives for the Classes
that are Senior Lien Claims with respect to such Class of First Lien Claims.

 

“Senior Liens” means, with respect to any Class of First Lien Claims, the Liens
securing Senior Lien Claims with respect to such Class of First Lien Claims.

 

“Subsidiary” means any “Subsidiary” (as defined in the First Lien Agreements) of
Hovnanian.

 

“Unasserted Contingent Obligations” means at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under letters of credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 

(b)     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

12

--------------------------------------------------------------------------------

 

 

Section 2.     Lien Priorities.

 

2.1     Subordination. Notwithstanding the date, time, manner or order of filing
or recordation of any document or instrument or grant, attachment or perfection
of any Liens granted to any Junior Lien Representative, any Junior Lien
Collateral Agent or any of the Junior Lien Creditors on the Common Collateral or
of any Liens granted to any Senior Lien Representative, any Senior Lien
Collateral Agent or any of the Senior Lien Creditors on the Common Collateral
and notwithstanding any provision of the UCC, or any applicable law or the
Junior Lien Documents or the Senior Lien Documents or any other circumstance
whatsoever (including any non-perfection of any Lien purporting to secure the
Senior Lien Claims and/or the Junior Lien Claims, for example, the circumstance
of non-perfection of the Lien purporting to secure the Senior Lien Claims and
perfection of the Lien purporting to secure the Junior Lien Claims), each Junior
Lien Representative and each Junior Lien Collateral Agent, on behalf of
themselves and their related Junior Lien Creditors, hereby agree that: (a) any
Lien on the Common Collateral securing any Senior Lien Claims with respect to
such Junior Lien Claims now or hereafter held by or on behalf of any Senior Lien
Representative, any Senior Lien Collateral Agent or any Senior Lien Creditors
with respect to such Junior Lien Claims or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Common Collateral securing any obligations which
are Junior Lien Claims with respect to such Senior Lien Claims and (b) any Lien
on the Common Collateral securing any Junior Lien Claims now or hereafter held
by or on behalf of any Junior Lien Representative, any Junior Lien Collateral
Agent or any Junior Lien Creditors or any agent or trustee therefor regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Common Collateral securing any obligations which are Senior Lien Claims with
respect to such Junior Lien Claims. All Liens on the Common Collateral securing
any Senior Lien Claims shall be and remain senior in all respects and prior to
all Liens on the Common Collateral securing any obligations which are Junior
Lien Claims with respect to such Senior Lien Claims for all purposes, whether or
not such Liens securing any Senior Lien Claims are subordinated to any Lien
securing any other Senior Lien Claims or other obligation of the Company, any
other Grantor or any other Person.

 

2.2     Prohibition on Contesting Liens. Each First Lien Representative, each
First Lien Collateral Agent for itself and on behalf of each First Lien
Creditor, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of (a) a Lien securing any obligations which are Senior Lien
Claims with respect to its Junior Lien Claims in the Common Collateral or (b) a
Lien securing any obligations which are Junior Lien Claims with respect to its
Senior Lien Claims in the Common Collateral, as the case may be; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First Lien Representative, any First Lien Collateral Agent or any First Lien
Creditor to enforce this Agreement, including the priority of the Liens securing
the Senior Lien Claims as provided in Section 2.1 and 3.1.

 

2.3     No New Liens. The parties hereto agree that, after the date hereof, if
any Junior Lien Representative, any Junior Lien Collateral Agent and/or any
other Junior Lien Creditor shall hold any Lien on any assets of the Company or
any other Grantor securing any Junior Lien Claims that are not also subject to
the Lien in respect of the Senior Lien Claims with respect to such Junior Lien
Claims, such Junior Lien Representative, Junior Lien Collateral Agent and/or the
relevant Junior Lien Creditor, upon demand (i) by any Senior Lien
Representative, any Senior Lien Collateral Agent or the Company, will assign
such Lien to the Senior Lien Collateral Agents as security for the Senior Lien
Claims (in which case, the applicable Junior Lien Representative, Junior Lien
Collateral Agent and/or the relevant Junior Lien Creditor may retain a junior
Lien on such assets subject to the terms hereof) and (ii) until such assignment
to the Senior Lien Collateral Agents, shall be deemed to hold and have held such
Lien for the benefit of the Senior Lien Collateral Agents and the other Senior
Lien Creditors as security for their Senior Lien Claims. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the Senior Lien
Collateral Agents or any other Senior Lien Creditor, each of the Junior Lien
Representatives and the Junior Lien Collateral Agents agrees, for itself and on
behalf of its respective Junior Lien Creditors, that any amounts received by or
distributed to any Junior Lien Creditor pursuant to or as a result of any Lien
granted in contravention of this Section 2.3 shall be subject to the provisions
of this Agreement (including Sections 4.1 and 4.2).

 

13

--------------------------------------------------------------------------------

 

 

2.4     Perfection of Liens. Except as provided in the First Lien Collateral
Agency Agreement, none of the Senior Lien Representatives, the Senior Lien
Collateral Agents or the Senior Lien Creditors with respect to a Class of Senior
Lien Claims shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Common Collateral for the benefit of the Junior
Lien Representatives, the Junior Lien Collateral Agents and the Junior Lien
Creditors with respect to such Class of Senior Lien Claims. The provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the respective Senior Lien Creditors and the Junior Lien Creditors and
shall not impose on any Senior Lien Representative, any Senior Lien Collateral
Agent, any Junior Lien Representative any Junior Lien Collateral Agent, the
Junior Lien Creditors or the Senior Lien Creditors any obligations in respect of
the disposition of Proceeds of any Common Collateral which would conflict with
prior perfected claims therein in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law.

 

Section 3.     Enforcement.

 

3.1     Exercise of Remedies.

 

(a)     So long as any Senior Lien Claims remain outstanding, even if an event
of default has occurred and remains uncured under the Junior Lien Documents, and
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) the Junior Lien Representatives,
the Junior Lien Collateral Agents and the Junior Lien Creditors will not
exercise or seek to exercise any rights or remedies as a secured creditor
(including set-off) with respect to any Common Collateral on account of any
Junior Lien Claims, institute any action or proceeding with respect to the
Common Collateral, or exercise any remedies against the Common Collateral
(including any action of foreclosure), or contest, protest or object to any
foreclosure proceeding or action brought with respect to the Common Collateral
by the Controlling Senior Lien Collateral Agent or any Controlling Senior Lien
Creditor in respect of Controlling Senior Lien Claims, any exercise of any right
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Junior Lien
Representative, any Junior Lien Collateral Agent or any Junior Lien Creditor is
a party, or any other exercise by any such party, of any rights and remedies as
a secured creditor relating to the Common Collateral under the Controlling
Senior Lien Documents or otherwise in respect of the Controlling Senior Lien
Claims, or object to the forbearance by or on behalf of the Controlling Senior
Lien Creditors from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Common Collateral
in respect of the Controlling Senior Lien Claims and (ii) the Controlling Senior
Lien Collateral Agent and the Controlling Senior Lien Creditors shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the sale,
release, disposition, or restrictions with respect to the Common Collateral as a
secured creditor without any consultation with or the consent of the Junior Lien
Representatives, the Junior Lien Collateral Agents or any Junior Lien Creditor;
provided that (A) in any Insolvency or Liquidation Proceeding commenced by or
against any Grantor, any Junior Lien Representative, any Junior Lien Collateral
Agent or any Junior Lien Creditor may file a claim or statement of interest with
respect to the Junior Lien Claims, (B) to the extent it would not prevent,
restrict or otherwise limit any rights granted or created hereunder or under any
Senior Lien Collateral Documents in favor of the Senior Lien Representatives,
the Senior Lien Collateral Agents or any other Senior Lien Creditor with respect
to a Class of Senior Lien Claims in respect of the Common Collateral, the Junior
Lien Representatives, the Junior Lien Collateral Agents or any Junior Lien
Creditor of a Class of Junior Lien Claims may take any action not adverse to the
Liens on the Common Collateral securing the Senior Lien Claims with respect to
such Class of Junior Lien Claims in order to preserve, perfect or protect its
rights in the Common Collateral, (C) to the extent it would not prevent,
restrict or otherwise limit any rights granted or created hereunder or under any
Senior Lien Collateral Documents in favor of the Senior Lien Representatives,
the Senior Lien Collateral Agents or any other Senior Lien Creditor in respect
of the Common Collateral, the Junior Lien Representatives, the Junior Lien
Collateral Agents or any Junior Lien Creditor which have Junior Lien Claims with
respect to such Class of Senior Lien Claims shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleadings made by any person objecting to or
otherwise seeking the disallowance of such Junior Lien Claims, including without
limitation any claims secured by the Common Collateral, if any, in each case, in
accordance with the terms of, and not inconsistent with, this Agreement, or (D)
any Junior Lien Representative, any Junior Lien Collateral Agent or any Junior
Lien Creditor shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either Bankruptcy Law or applicable non-bankruptcy
law, in each case, in accordance with the terms of this Agreement. In exercising
rights and remedies with respect to the Common Collateral, the Controlling
Senior Lien Collateral Agent and the Controlling Senior Lien Creditors may
enforce the provisions of the Controlling Senior Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Common Collateral upon foreclosure, to cause the Grantors to deliver a transfer
document in lieu of foreclosure to the Controlling Senior Lien Creditors or any
nominee of the Controlling Senior Lien Creditors, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a mortgagee in any applicable jurisdiction and a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

14

--------------------------------------------------------------------------------

 

 

(b)     Each Junior Lien Representative and Junior Lien Collateral Agent on
behalf of themselves and their related Junior Lien Creditors, agree that solely
as to the Common Collateral, they and each of them will not, in connection with
the exercise of any right or remedy with respect to the Common Collateral,
receive any Common Collateral or Proceeds of any Common Collateral in respect of
Junior Lien Claims, or, upon or in any Insolvency or Liquidation Proceeding
(except under any plan of reorganization approved by the requisite Senior Lien
Creditors under Section 1126(c) of the Bankruptcy Code or as provided in Section
6.6) with respect to any Grantor as debtor, take or receive any Common
Collateral or any Proceeds of Common Collateral in respect of Junior Lien
Claims, unless and until the Discharge of Senior Lien Claims having priority to
its Junior Lien Claims has occurred. Without limiting the generality of the
foregoing except as expressly provided in the proviso in clause (ii) of
Section 3.1(a) or Section 6.3, the sole right of the Junior Lien
Representatives, the Junior Lien Collateral Agents and the Junior Lien Creditors
with respect to the Common Collateral is to hold a Lien on the Common Collateral
in respect of Junior Lien Claims pursuant to the Junior Lien Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, in accordance with Section 4.1 hereof, after the Discharge of
Senior Lien Claims having priority to such Junior Lien Claims has occurred. In
addition to the foregoing, the Junior Lien Creditors hereby acknowledge that the
Junior Lien Documents permit the Company and the other Grantors to repay, in
certain circumstances, Senior Lien Claims with Proceeds from the disposition of
the Common Collateral prior to application to repay the Junior Lien Claims, and
agree that to the extent the Senior Lien Documents require repayment of the
Senior Lien Claims with Proceeds from such dispositions, the Company shall pay
such proceeds to the Senior Lien Creditors as so required and each of the Junior
Lien Representatives, the Junior Lien Collateral Agents and the Junior Lien
Creditors with respect to such Senior Lien Claims will not take or receive such
Proceeds until after so applied.

 

(c)     Subject to the proviso in clause (ii) of Section 3.1(a), the Junior Lien
Representatives and the Junior Lien Collateral Agents, for themselves and on
behalf of the Junior Lien Creditors, agree that the Junior Lien Representatives,
the Junior Lien Collateral Agents and the Junior Lien Creditors will not take
any action that would hinder any exercise of remedies undertaken by the Senior
Lien Representatives, the Senior Lien Collateral Agents or the Senior Lien
Creditors which have Senior Lien Claims with a higher Lien priority than their
Junior Lien Claims with respect to the Common Collateral under the Senior Lien
Documents, including any sale, lease, exchange, transfer or other disposition of
the Common Collateral, whether by foreclosure or otherwise and shall release any
and all claims in respect of such Common Collateral (except for the right to
receive the balance of Proceeds and to be secured by the Common Collateral after
the Discharge of Senior Lien Claims having a higher Lien priority to such Junior
Lien Claims as described in Section 4.1 and 5.1) so that it may be sold free and
clear of the Liens of the Junior Lien Creditors, the Junior Lien Collateral
Agents and of the Junior Lien Representatives, on behalf of such Junior Lien
Creditors, and the Junior Lien Representatives and the Junior Lien Collateral
Agents, for themselves and on behalf of any such Junior Lien Creditors, shall,
within ten (10) Business Days of written request by the Controlling Senior Lien
Collateral Agent (and the Controlling Senior Lien Collateral Agent shall have
the exclusive right to instruct the Joint First Lien Collateral Agent under the
terms of the First Lien Collateral Agency Agreement to), execute and deliver to
the Controlling Senior Lien Collateral Agent (or the Joint First Lien Collateral
Agent, as applicable) such termination statements, releases and other documents
as the Controlling Senior Lien Collateral Agent may request to effectively
confirm such release and the Junior Lien Representatives and the Junior Lien
Collateral Agents, for themselves and on behalf of the Junior Lien Creditors,
hereby irrevocably constitute and appoint the Controlling Senior Lien Collateral
Agent and any officer or agent of the Controlling Senior Lien Collateral Agent,
with full power of substitution, as their true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Junior Lien
Representative, Junior Lien Collateral Agent or such Junior Lien Creditor or in
the applicable Controlling Senior Lien Collateral Agent’s own name, from time to
time as necessary, for the purpose of carrying out the terms of this Section
3.1(c), to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary to accomplish the purposes of
this Section 3.1(c), including any termination statements, endorsements or other
instruments of transfer or release. In exercising rights and remedies with
respect to the Common Collateral, the Controlling Senior Lien Collateral Agent
and the Controlling Senior Lien Creditors may enforce the provisions of the
Controlling Senior Lien Documents and exercise remedies thereunder, all in such
order and in such manner as necessary. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Common Collateral upon foreclosure, to cause the Grantors to deliver a transfer
document in lieu of foreclosure to the Controlling Senior Lien Creditors or any
nominee of the Controlling Senior Lien Creditors, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a mortgagee in any applicable jurisdiction and a secured creditor
under the Uniform Commercial Code or other laws of any applicable jurisdiction
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
The Junior Lien Representatives and the Junior Lien Collateral Agents for
themselves and on behalf of the Junior Lien Creditors, hereby waive any and all
rights they or the Junior Lien Creditors may have as a junior lien creditor or
otherwise to object to the manner in which the Controlling Senior Lien
Collateral Agent or the Controlling Senior Lien Creditors seek to enforce or
collect the Controlling Senior Lien Claims or the Liens granted in any of the
Common Collateral in respect of Controlling Senior Lien Claims, regardless of
whether any action or failure to act by or on behalf of the Controlling Senior
Lien Collateral Agent or Controlling Senior Lien Creditors is adverse to the
interest of the Junior Lien Creditors. The Junior Lien Representatives and the
Junior Lien Collateral Agents, for themselves and on behalf of the Junior Lien
Creditors, waive the right to commence any legal action or assert in any legal
action or in any Insolvency or Liquidation Proceeding any claim against the
Senior Lien Creditors, seeking damages from the Senior Lien Creditors or other
relief, by way of specific performance, injunction or otherwise, with respect to
any action taken or omitted by the Senior Lien Creditors as permitted by this
Agreement. Upon the Discharge of a Class of Senior Lien Claims, the Junior
Representatives and the Junior Collateral Agents, on behalf of themselves and
their related Junior Lien Creditors, will not be required to release their liens
or claims on any Common Collateral that has not been sold or otherwise disposed
of in connection with such Discharge of the applicable Class of Senior Lien
Claims.

 

15

--------------------------------------------------------------------------------

 

 

(d)     The Junior Lien Representatives and the Junior Lien Collateral Agents
hereby acknowledge and agree that no covenant, agreement or restriction
contained in any Junior Lien Document shall be deemed to restrict in any way the
rights and remedies of the Senior Lien Representatives, the Senior Lien
Collateral Agents or the Senior Lien Creditors holding Senior Lien Claims with a
higher Lien priority than such Junior Lien Claims with respect to the Common
Collateral as set forth in this Agreement and the related Senior Lien Documents,
to the extent consistent with this Agreement.

 

3.2     Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
the Junior Lien Representatives and the Junior Lien Collateral Agents, on behalf
of themselves and their related Junior Lien Creditors, agree that, unless and
until the Discharge of Senior Lien Claims having priority to their Junior Lien
Claims has occurred, they will not commence, or join with any Person (other than
the Controlling Senior Lien Creditors or the Controlling Senior Lien Collateral
Agent upon the written request thereof) in commencing any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral under any of the Junior Lien
Documents or otherwise in respect of the Junior Lien Claims.

 

16

--------------------------------------------------------------------------------

 

 

Section 4.     Payments.

 

4.1     Application of Proceeds. Any Proceeds of any Common Collateral paid or
payable to the Controlling Senior Lien Collateral Agent as provided in section
3.1(b) or pursuant to the enforcement of any First Lien Collateral Document or
the exercise of any right or remedy with respect to the Common Collateral under
the Senior Lien Documents, together with all other Proceeds received by any
Person (including all funds received in respect of post-petition interest or
fees and expenses) as a result of any such enforcement or the exercise of any
such remedial provision or as a result of any distribution of or in respect of
any Common Collateral (or the Proceeds thereof whether or not expressly
characterized as such) upon or in any Insolvency or Liquidation Proceeding
(except under any plan of reorganization approved by the requisite Senior Lien
Creditors under Section 1126(c) of the Bankruptcy Code or as provided in Section
6.6) with respect to any Grantor as debtor, and any distributions received by
any Person in any Insolvency or Liquidation Proceeding (except under any plan of
reorganization approved by the Senior Lien Creditors) with respect to any
Grantor as debtor, shall be applied in the following order:

 

(i)     first, to the Senior Credit Agreement Collateral Agent for the payment
of the Senior Credit Agreement Claims until the Discharge of Senior Credit
Agreement Claims has occurred;

 

(ii)     second, to the 1.125 Lien Trustee for the payment of the 1.125 Lien
Claims until the Discharge of 1.125 Lien Claims has occurred;

 

(iii)     third, to 1.25 Lien Trustee for the payment of the 1.25 Lien Claims
until the Discharge of 1.25 Lien Claims has occurred;

 

(iv)     fourth, to the 1.5 Lien Trustee for the payment of the 1.5 Lien Claims
until the Discharge of 1.5 Lien Claims has occurred;

 

(v)     fifth, to the applicable Additional First Lien Trustees for the payment
of the Additional Lien Claims until the Discharge of Additional First Lien
Claims has occurred;

 

(vi)     sixth, the balance, if any, to the Borrower or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Upon the Discharge of Senior Lien Claims that are the then Controlling Senior
Lien Claims, the related Controlling Senior Lien Collateral Agent shall deliver
to the replacement Controlling Senior Lien Collateral Agent any Proceeds of
Common Collateral held by it in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct, to be
applied in accordance with this Section 4.1.

 

17

--------------------------------------------------------------------------------

 

 

4.2     Payments Over. Any Common Collateral or Proceeds thereof received by any
Junior Lien Representative, any Junior Lien Collateral Agent or any Junior Lien
Creditor in connection with the exercise of any right or remedy (including
set-off) relating to the Common Collateral in contravention of this Agreement
and/or distributions received by any Person in any Insolvency or Liquidation
Proceeding (except under any plan of reorganization approved by the requisite
Senior Lien Creditors under Section 1126(c) of the Bankruptcy Code) shall be
segregated and held in trust and forthwith paid over to the Controlling Senior
Lien Collateral Agent in the same form as received, with any necessary
endorsements to be applied in accordance with Section 4.1 hereof or as a court
of competent jurisdiction may otherwise direct. If any Lien on Common Collateral
for a Senior Lien Claim is void or voidable and the Lien on the same Common
Collateral of any Junior Lien Representative, any Junior Lien Collateral Agent
or any Junior Lien Creditor that has Junior Lien Claims with respect to such
Senior Lien Claims is not void or voidable, the Proceeds of such Lien received
by any Junior Lien Representative, any Junior Lien Collateral Agent or any
Junior Lien Creditor shall be segregated and held in trust and forthwith paid
over to the Controlling Senior Lien Collateral Agent in the same form as
received, with any necessary endorsements to be applied in accordance with
Section 4.1 hereof or as a court of competent jurisdiction may otherwise direct.
The Controlling Senior Lien Collateral Agent is hereby authorized to (and the
Controlling Senior Lien Collateral Agent shall have the exclusive right to
instruct the Joint First Lien Collateral Agent pursuant to the terms of the
First Lien Collateral Agency Agreement to), make any such endorsements as agent
for the Junior Lien Representatives, the Junior Lien Collateral Agent or any
such Junior Lien Creditor. This authorization is coupled with an interest and is
irrevocable.

 

4.3     Non-Lienable Assets. Notwithstanding anything to the contrary contained
herein, with respect to (a) the right, title and interest of any Grantor in any
Excluded Property or property or assets of such Grantor which, although not
Excluded Property, nonetheless are not subject to a perfected Lien to secure any
Senior Lien Claims and (b) any other assets, licenses, rights, or privileges of
any Grantor that are incapable of being the subject of a Lien in favor of any
Senior Lien Collateral Agent or any Junior Lien Collateral Agent (including
because of restrictions under applicable law, the nature of the rights, title or
interests of such Grantor, or the absence of a consent to such Lien by a third
party), irrespective of whether the applicable Senior Lien Collateral Documents
and Junior Lien Collateral Documents attempt (or purport) to encumber such
assets, licenses, rights, or privileges (the interests in clauses (a) and (b)
being collectively referred to as, the “Subject Interests”), the First Lien
Representatives and the First Lien Collateral Agents agree that any distribution
or recovery the First Lien Representatives, the First Lien Collateral Agents or
the First Lien Creditors may receive with respect to, or that is allocable to,
the value of any such Subject Interests, or any proceeds thereof, whether
received in their capacity as unsecured creditors or otherwise, shall be turned
over and applied in accordance with Sections 4.1 and 4.2 as if such distribution
or recovery were, or were on account of, Common Collateral or the proceeds of
Common Collateral. The provisions of this Section 4.3 apply both prior to and
after the commencement of an Insolvency or Liquidation Proceeding and shall
apply to any distributions made pursuant to a plan of reorganization or
otherwise in such Insolvency or Liquidation Proceeding.

 

18

--------------------------------------------------------------------------------

 

 

Section 5.     Other Agreements.

 

5.1     Purchase Option. (a)  Without prejudice to the enforcement of remedies
by the Controlling Senior Lien Collateral Agent, each First Lien Representative,
First Lien Collateral Agent and First Lien Creditor agrees that following (i) an
acceleration of any Senior Lien Claims in accordance with the terms of the
related Senior Lien Documents, (ii) a payment default under any Senior Lien
Documents that has not been cured (or waived by the applicable Senior Lien
Creditors) within sixty (60) days of the occurrence thereof, (iii) the
commencement of any Insolvency or Liquidation Proceeding with respect to
Hovnanian, the Company or any other Grantor, (iv) the submission of a credit bid
(or submission of a letter of intent, preliminary bid, or similar notice,
agreement, or offer) for any of the Common Collateral by the Senior Lien
Representative, Senior Lien Collateral Agent, or other Senior Lien Creditor or
any Junior Lien Collateral Agent, (v) the filing of any plan under chapter 11 of
the Bankruptcy Code (or upon the filing of any amendments thereto that would
require resolicitation under the Bankruptcy Code), (vi) the approval of a
disclosure statement by the bankruptcy court, (vii) the filing of any motion
seeking to sell all or substantially all of the Collateral pursuant to Section
363 of the Bankruptcy Code or (viii) the exercise by a Senior Lien
Representative, Senior Lien Collateral Agent or Senior Lien Creditor of any
remedies available to secured creditors in respect of a material portion of the
Collateral  (each, a “Purchase Event”), one or more of the Junior Lien Creditors
in a Class of Junior Lien Claims, at their sole expense and effort, upon notice
(a “Purchase Notice”) from the related Junior Lien Collateral Agent, at the
direction of the exercising Junior Lien Creditors of such Class, to the Company
and the other First Lien Representatives and First Lien Collateral Agents,
irrevocably (subject to the proviso below) elect (the “Purchase Option”) to
acquire from one or more Classes of Senior Lien Creditors having a Lien priority
which is higher than the applicable Junior Lien Claims of the Junior Lien
Creditors exercising the purchase option (the “Exercising Junior Lien
Creditors”), without warranty or representation or recourse from or to the
applicable Class or Classes of Senior Lien Creditors, all (but not less than
all) of any Class of Senior Lien Claims of such Classes and all rights of such
Senior Lien Creditors under the related Senior Lien Documents; provided that (A)
with respect to each Purchase Event, the Purchase Option with respect to such
Purchase Event shall expire if no Purchase Notice has been delivered to the
applicable First Lien Representative or First Lien Collateral Agent within
fifteen (15) Business Days following the occurrence of such Purchase Event, (B)
the applicable Senior Lien Representatives, Senior Lien Collateral Agents and
Senior Lien Creditors shall retain all rights to be indemnified or to be held
harmless, compensated and reimbursed by the Company and the other Grantors in
accordance with the terms of the related Senior Lien Documents, (C) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other governmental authority having jurisdiction, (D) the Exercising
Junior Lien Creditors may only exercise the Purchase Option with respect to the
Class of Senior Lien Claims ranking directly senior to the Lien priority of
their Junior Lien Claims, or if such Exercising Junior Lien Creditors wish to
exercise the Purchase Option with respect to more than one Class of Senior Lien
Claims, they must exercise the Purchase Option with respect to the most senior
Senior Lien Claims designated in the related Purchase Notice and all other First
Lien Claims that rank junior to such Senior Lien Claims and senior to the Junior
Lien Claims of the Exercising Junior Lien Creditors (and the consummation of the
purchase of each such Classes of First Lien Claims shall be a condition to the
purchase of the most senior Senior Lien Claims designated in such Purchase
Notice), and (E) the purchasing Junior Lien Creditors shall have paid to the
Senior Lien Collateral Agent for each Class of Senior Lien Claims to be
purchased by the Exercising Junior Lien Creditors, for the account of the
applicable Class of Senior Lien Creditors, in immediately available funds, an
amount equal to 100% of the principal of such Indebtedness of such Class plus
all accrued and unpaid interest thereon plus all accrued and unpaid fees
(including reasonable attorney’s fees and costs) and premiums (it being
understood that the premium required to be paid by the Exercising Junior Lien
Creditor shall be in an amount equal to the premium that would be payable under
the applicable Senior Lien Documents at such time had the Company repaid,
prepaid, redeemed, satisfied and/or discharged such Senior Lien Claims) and any
breakage costs and expenses plus all the other Obligations in respect of such
Senior Lien Claims (which shall include, if Senior Credit Agreement Claims are
being so purchased, with respect to the aggregate face amount of the letters of
credit outstanding under the Senior Credit Agreement, an amount in cash equal to
105% thereof and with respect to obligations in connection with any hedge
agreement that may be outstanding after the date of purchase, an amount in cash
equal to 100% of the termination value thereof (as reasonably determined by the
counterparty to such hedge agreement in accordance with the terms thereof)). For
the avoidance of doubt, the purchase price to be paid for the Senior Lien Claims
to be purchased shall include all interest, premium and expenses accrued or
accruing (or that would, absent the commencement of any Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with and at the rate specified in the
relevant First Lien Document whether or not the claim for such interest, premium
or expenses is allowed as a claim in such Insolvency or Liquidation Proceeding.

 

19

--------------------------------------------------------------------------------

 

 

(b)     In the event that any Junior Lien Creditors of a Class of Junior Lien
Claims delivers a Purchase Notice pursuant to the terms of this Section 5.1, one
or more of the Junior Lien Creditors of any Class of Junior Lien Claims having a
lower Lien priority than the Lien priority of the Junor Lien Claims of the
Exercising Junior Lien Creditors, may deliver their own Purchase Notice (a
“Second Purchase Notice”) within fifteen (15) days (the “Second Notice Period”)
of delivery of the original Purchase Notice by the Exercising Junior Lien
Creditors and, provided that such Second Purchase Notice provides for the
purchase of all (but not less than all) of the Classes of First Lien Claims of
the First Lien Creditors that had delivered the Purchase Notice and all other
Classes of First Lien Claims proposed to be purchased by such Exercising Junior
Lien Creditors, such Second Purchase Notice shall become the controlling
“Purchase Notice” hereunder and the Junior Lien Creditors delivering such Second
Purchase Notice shall become the “Exercising Junior Lien Creditors” hereunder. 
In the event that First Lien Creditors of multiple Classes of First Lien Claims
deliver purchase notices during the Second Notice Period, the Class of First
Lien Claims with the most junior Lien priority of the Classes delivering such
purchase notices shall be the controlling “Purchase Notice” hereunder and the
“Exercising Junior Lien Creditors” hereunder.

 

(c)     In order to effectuate the foregoing, each Senior Lien Collateral Agent
for a Class that is subject to a Purchase Notice shall (acting at the direction
of a majority of the Senior Lien Creditors of such Class) provide a calculation
of, upon the written request of the Exercising Junior Lien Creditors or their
Junior Lien Collateral Agent, the amount in cash that would be necessary to so
purchase the applicable Senior Lien Claims; provided that the failure to deliver
such calculation shall not prevent the Exercising Junior Lien Creditors from
exercising their rights under this Section 5.1. If the Purchase Option set forth
in this Section 5.1 is exercised: (1) the parties shall endeavor to close
promptly thereafter but in any event within fifteen (15) Business Days of the
end of the Second Notice Period, (2) such purchase of the applicable Class or
Classes of Senior Lien Claims shall be exercised pursuant to documentation
mutually and reasonably acceptable to each of the applicable Senior Lien
Collateral Agents of the Classes of Senior Lien Claims being so purchased and
the applicable Junior Lien Collateral Agent for the Exercising Junior Lien
Creditors, and (3) such Senior Lien Claims shall be purchased pro rata among the
Exercising Junior Lien Creditors giving notice to their Junior Lien Collateral
Agent of their intent to exercise the Purchase Option hereunder according to
each such Junior Lien Creditor’s portion of the Junior Lien Claims of such Class
outstanding on the date of purchase pursuant to this Section 5.1 over the total
Junior Lien Claims of such Class held by the exercising Junior Lien Creditors. 
In the event of any exercise of the Purchase Option set forth in this Section
5.1 with respect to any Class of Senior Lien Claims occurs: (A) the Senior Lien
Collateral Agent for such Class shall have the right, but not the obligation, to
immediately resign under the Senior Lien Documents for such Class upon the
closing of such purchase and (B) the Exercising Junior Lien Creditors shall have
the right, but not the obligation, to require the applicable Senior Lien
Collateral Agent of such Class of Senior Lien Claims so purchased to immediately
resign under the applicable Senior Lien Documents upon the closing of such
purchase.

 

20

--------------------------------------------------------------------------------

 

 

5.2     Insurance. The Controlling Senior Lien Collateral Agent (acting at the
direction of the Controlling Senior Lien Creditors) shall have the sole and
exclusive right, subject to the rights of the Grantors under the Controlling
Senior Lien Documents, to (and the Controlling Senior Lien Collateral Agent
shall have the exclusive right to instruct the Joint First Lien Collateral Agent
pursuant to the terms of the First Lien Collateral Agency Agreement to,) adjust
settlement for any insurance policy covering the Common Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral. All proceeds of any such
policy and any such award if in respect of the Common Collateral shall be paid
to the Controlling Senior Lien Collateral Agent and applied in accordance with
Section 4.1 hereof and then to the owner of the subject property or as a court
of competent jurisdiction may otherwise direct. Subject to Section 5.4, if any
Junior Lien Representative, any Junior Lien Collateral Agent or any Junior Lien
Creditor shall, at any time, receive any proceeds of any such insurance policy
or any such award in contravention of this Agreement, it shall pay such proceeds
over to the Controlling Senior Lien Collateral Agent in accordance with the
terms of Section 4.2.

 

5.3     Designation of Subordination; Amendments to Junior Lien Collateral
Documents.

 

(a)     Each First Lien Representative and each First Lien Collateral Agent
agrees that each First Lien Collateral Document shall include the following
language:

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of (x) the First Lien Intercreditor Agreement, dated as of October
31, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “First Lien Intercreditor Agreement”), among K. Hovnanian
Enterprises, Inc., Hovnanian Enterprises, Inc., and certain subsidiaries of
Hovnanian Enterprises, Inc. party thereto, and the First Lien Representatives
and First Lien Collateral Agents named therein and (y) the First Lien Collateral
Agency Agreement, dated as of October 31, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “First Lien
Collateral Agency Agreement”), among K. Hovnanian Enterprises, Inc., Hovnanian
Enterprises, Inc., and certain subsidiaries of Hovnanian Enterprises, Inc. party
thereto, and the First Lien Representatives and First Lien Collateral Agents
named therein. In the event of any conflict between the terms of the First Lien
Intercreditor Agreement and the First Lien Collateral Agency Agreement, on the
one hand, and this Agreement, on the other hand, the terms of the First Lien
Intercreditor Agreement and the First Lien Collateral Agency shall govern.”

 

21

--------------------------------------------------------------------------------

 

 

(b)     Without the prior written consent of each applicable Senior Lien
Representative, no Junior Lien Collateral Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Junior Lien Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement.

 

5.4     Rights As Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the First Lien Representatives, the First Lien Collateral
Agents and the First Lien Creditors may exercise rights and remedies as an
unsecured creditor against the Company, Hovnanian or any Subsidiary that has
guaranteed the First Lien Claims in accordance with the terms of the First Lien
Documents and applicable law. Nothing in this Agreement shall prohibit the
receipt by any First Lien Representative, any First Lien Collateral Agent or any
First Lien Creditors of the required payments of interest and principal so long
as such receipt is not (i) the direct or indirect result of the exercise by any
First Lien Representative, any First Lien Collateral Agent or any First Lien
Creditor (other than an exercise with respect to the Controlling Senior Lien
Claims) of rights or remedies as a secured creditor in respect of Common
Collateral or (ii) in violation of Section 3.1, 4.1, 4.3, 5.2 or 6.3. In the
event that any First Lien Representative, any First Lien Collateral Agent or any
First Lien Creditor becomes a judgment lien creditor in respect of Common
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of its First Lien Claims, such judgment lien shall be subordinated to
the Liens securing all Senior Lien Claims with respect to such First Lien Claims
on the same basis as the other Liens securing such Junior Lien Claims are so
subordinated to such Liens securing Senior Lien Claims under this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies of any Senior Lien Representatives, the Senior Lien Collateral Agents
or the Senior Lien Creditors may have with respect to the Common Collateral.

 

5.5     [Reserved].

 

5.6     Additional Collateral. If any Lien is granted by any Grantor in favor of
any First Lien Creditor on any additional collateral, such additional collateral
shall also be subject to a Lien in favor of the other First Lien Creditors in
the relative lien priority scheme set forth in Section 2.1.

 

5.7     No Fiduciary Duty. Each First Lien Representative and First Lien
Collateral Agent agrees, on behalf of themselves and the applicable First Lien
Creditors, that no other First Lien Creditor shall have by reason of the First
Lien Collateral Documents, this Agreement or any other document, a fiduciary
relationship in respect of any such First Lien Representative, any such First
Lien Collateral Agent or any such First Lien Creditor.

 

22

--------------------------------------------------------------------------------

 

 

Section 6.     Insolvency or Liquidation Proceedings.

 

6.1     Financing and Sale Issues.

 

(a)     If the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Representative with respect to the
First Lien Indebtedness for which its applicable collateral agent is the
Controlling Senior Lien Collateral Agent (the “Controlling Senior Lien
Representative”) shall desire to permit the use of cash collateral or to permit
the Company or any other Grantor to obtain financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law
(“DIP Financing”), then all Junior Lien Representatives and all Junior Lien
Collateral Agents on behalf of themselves and their related Junior Lien
Creditors, agree that (i) if the Controlling Senior Lien Representative consents
to such use of cash collateral, the Junior Lien Representatives and the Junior
Lien Collateral Agents, on behalf of themselves and their related Junior Lien
Creditors, shall be deemed to have consented to such use of cash collateral so
long as the Junior Lien Creditors receive (if requested) adequate protection in
the manner permitted in Section 6.3 and (ii) if the Controlling Senior Lien
Representative consents to DIP Financing that provides for priming of or pari
passu treatment with the Controlling Senior Lien Claims, the Junior Lien
Representatives and the Junior Lien Collateral Agents, on behalf of themselves
and their related Junior Lien Creditors, will not raise any objection to and
shall be deemed to have consented to such DIP Financing, and to the extent the
Liens securing the Controlling Senior Lien Claims under the Controlling Senior
Lien Documents are subordinated or pari passu with such DIP Financing, they will
subordinate their Liens in the Common Collateral to such DIP Financing (and all
obligations relating thereto) and the other Classes of Senior Lien Claims which
have a higher Lien priority than their Junior Lien Claims on the same basis as
the other Liens securing such Junior Lien Claims are subordinated to Liens
securing such Senior Lien Claims under this Agreement. The provisions of this
Section 6.1(a) shall not apply to any DIP Financing (i) which provides for a
maximum principal amount of indebtedness permitted under such DIP Financing that
is more than (A) $125,000,000 plus (B) the amount of indebtedness representing
Controlling Senior Lien Claims (if any) rolled up as part of such DIP Financing
or (ii) to the extent the terms of such DIP Financing requires the sale of a
substantial part of the Common Collateral (other than (x) in connection with an
exercise of remedies thereunder and (y) in connection with a sale consented to
by the Controlling Senior Lien Collateral Agent pursuant to Section 6.1(b)) or
compels any Grantor to seek confirmation of a plan of reorganization containing
specific terms or provisions set forth in the documentation for such DIP
Financing (other than repayment in cash of such DIP Financing on the effective
date thereof). Nothing herein shall prohibit a Junior Lien Creditor (an
“Alternate DIP Provider”) from proposing or providing a DIP Financing so long as
such DIP Financing (x) results in the Discharge of all Classes of Senior Lien
Claims having a higher Lien priority than the Junior Lien Claim of such
Alternate DIP Provider substantially concurrently with the entry of the interim
order relating thereto (a “Refinancing DIP Financing”) or (y) would be secured
by Liens that are junior to the Liens securing the Senior Lien Claims (“Junior
Lien DIP Financing”), and the same limitations, as set forth above with respect
to DIP Financing provided, or consented to, by the Controlling Senior Lien
Representative and the provisions of Sections 6.1, 6.2 and 6.3 shall apply to
such Alternative DIP Provider relative to all classes of Junior Lien Claims as
if it were the Controlling Senior Lien Representative; provided that (A) any
Senior Lien Representative or Senior Lien Creditor may object to any Junior Lien
DIP Financing and/or (B) if any Senior Lien Representative or Senior Lien
Creditor has proposed DIP Financing or consented to DIP Financing, no Junior
Lien Creditor shall be permitted to propose or provide any DIP Financing, other
than a Refinancing DIP Financing.

 

23

--------------------------------------------------------------------------------

 

 

(b)     The Junior Lien Representatives and the Junior Lien Collateral Agents,
on behalf of themselves and their related Junior Lien Creditors, agree that they
will not raise any objection to or oppose a sale of or other disposition of any
Common Collateral free and clear of its Liens or other claims under Section 363
of the Bankruptcy Code if the Controlling Senior Lien Collateral Agent, on
behalf of the applicable Senior Lien Creditors, has consented to such sale or
disposition of such assets so long as the interests of the Junior Lien
Representatives, the Junior Lien Collateral Agents and the Junior Lien Creditors
in the Common Collateral attach to the Proceeds in the relative priority scheme
set forth in Section 2.1 and subject to the terms of this Agreement.

 

6.2     Relief from the Automatic Stay. The Junior Lien Representatives and the
Junior Lien Collateral Agents, on behalf of themselves and their related Junior
Lien Creditors, agree that none of them shall seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Common Collateral, without the prior written consent of, the Controlling
Senior Lien Collateral Agent and each other First Lien Collateral Agent with
respect to Senior Lien Claims having a higher Lien priority to its Junior Lien
Claims.

 

6.3     Adequate Protection. Each Junior Lien Representative and Junior Lien
Collateral Agent, on behalf of themselves and their related Junior Lien
Creditors, agree that none of them shall contest (or support any other Person
contesting) (a) any request by any Senior Lien Representative, Senior Lien
Collateral Agent or any Senior Lien Creditor for adequate protection or (b) any
objection by any Senior Lien Representative, any Senior Lien Collateral Agent or
the Senior Lien Creditors to any motion, relief, action or proceeding based on
any Senior Lien Representative’s, any Senior Lien Collateral Agent’s or the
Senior Lien Creditors’ claiming a lack of adequate protection. Notwithstanding
the foregoing, in any Insolvency or Liquidation Proceeding, (i) any Junior Lien
Representative on behalf of itself and its Junior Lien Creditors, may seek or
request adequate protection in the form of a replacement Lien on collateral
and/or reimbursement of legal fees of counsel, provided that all Senior Lien
Creditors with respect to such Junior Lien Claims are granted a Lien on such
collateral or reimbursement of such fees before or at the same time such Junior
Lien Creditors are granted a Lien on such collateral or reimbursement of such
fees and that any such replacement Lien shall be subordinated to all Senior Lien
Claims having a higher Lien priority then such Junior Lien Claims and any DIP
Financing permitted under Section 6.1 (and all obligations relating thereto) on
the same basis as the other Liens securing such Junior Lien Claims are so
subordinated to such Senior Lien Claims under this Agreement and (ii) in the
event that any Junior Lien Representative, on behalf of itself or any Junior
Lien Creditor, seeks or requests adequate protection and such adequate
protection is granted in the form of collateral securing such Junior Lien
Claims, such Liens shall be subordinated to the Liens on such collateral
securing the Senior Lien Claims having a higher Lien priority then such Junior
Lien Claims and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Lien Creditors as adequate protection
on the same basis as the other Liens securing such Junior Lien Claims are so
subordinated to such Liens securing such Senior Lien Claims under this Agreement
and such collateral shall be included in and be part of the Common Collateral.
Except as provided in this Section, the Junior Lien Representatives and the
Junior Lien Collateral Agents, on behalf of themselves and their related Junior
Lien Creditors, further agree that they will not seek or accept any payments of
adequate protection or any payments under Bankruptcy Code Section 362(d)(3)(B)
unless the Senior Lien Claims which have a higher Lien priority to their Junior
Liens Claims are also receiving such adequate protection or such payments;
provided that any Senior Lien Representative, Senior Lien Collateral Agent or
Senior Lien Creditor may object thereto.

 

24

--------------------------------------------------------------------------------

 

 

6.4     No Waiver; Voting Restrictions.

 

(a)     Nothing contained herein shall prohibit or in any way limit any Senior
Lien Representative, any Senior Lien Collateral Agent or any other Senior Lien
Creditor of a Class of Senior Lien Claims from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Junior Lien
Representatives, the Junior Lien Collateral Agents or any of the Junior Lien
Creditors having a lower Lien priority than such Senior Lien Claims, including
the seeking by any such Junior Lien Representative, Junior Lien Collateral Agent
or any Junior Lien Creditor of adequate protection or the asserting by any such
Junior Lien Representative, Junior Lien Collateral Agent or any Junior Lien
Creditor of any of its rights and remedies under the Junior Lien Documents or
otherwise.

 

(b)     In any Insolvency or Liquidation Proceeding, neither the Junior Lien
Representatives, the Junior Lien Collateral Agents nor any Junior Lien Creditor
shall vote any Junior Lien Claim in favor of any plan of reorganization (of any
Grantor) unless (i) such plan provides for payment in full in cash of all claims
which are Senior Lien Claims with respect to such Junior Lien Claims or (ii)
such plan is supported or approved in accordance with Section 1126(c) of the
Bankruptcy Code by the requisite Senior Lien Creditors of each Class of Senior
Lien Claims having a Lien priority which is higher than such Junior Lien Claims.

 

6.5     Preference Issues; Recovery. If any Senior Lien Creditor is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Company or any other Grantor (or any trustee, receiver
or similar person therefor), because the payment of such amount was declared to
be fraudulent or preferential in any respect or for any other reason, any
amount, whether received as proceeds of security, enforcement of any right of
set-off or otherwise (a “Recovery”), then the Senior Lien Claims of such Senior
Lien Creditor shall be reinstated to the extent of such Recovery and deemed to
be outstanding as if such payment had not occurred and the Senior Lien Creditors
of such Class shall be entitled to a Discharge of Senior Lien Claims with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

 

6.6     Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Senior Lien Claims and on account of Junior Lien Claims, then, to the extent the
debt obligations distributed on account of the Senior Lien Claims and on account
of the Junior Lien Claims are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

6.7     Application. The parties hereto expressly acknowledge that this
Agreement is a “subordination agreement” under section 510(a) of the Bankruptcy
Code. This Agreement shall be applicable and the terms hereof shall survive and
shall continue in full force and effect prior to or after the commencement of
any Insolvency or Liquidation Proceeding. All references herein to any Grantor
shall apply to any trustee for such Person and such Person as debtor in
possession. The relative rights as to the Common Collateral and Proceeds thereof
shall continue after the filing thereof on the same basis as prior to the date
of the petition, subject to any court order approving the financing of, or use
of cash collateral by, any Grantor.

 

25

--------------------------------------------------------------------------------

 

 

6.8     Expense Claims. None of the Junior Lien Collateral Agents, the Junior
Lien Representatives or any Junior Lien Creditor will assert or enforce any
claim under §506(c) of the Bankruptcy Law senior to or on a parity with the
Liens in favor of the Senior Lien Representatives, the Senior Lien Collateral
Agents and the Senior Lien Creditors having a Senior Lien Claim with a higher
Lien priority than such Junior Lien Claims for costs or expenses of preserving
or disposing of any Common Collateral.

 

6.9     Post-Petition Claims.   (a)  None of the Junior Lien Collateral Agents,
the Junior Lien Representatives or any Junior Lien Creditor shall oppose or seek
to challenge any claim by any Senior Lien Representative, any Senior Lien
Collateral Agent or any Senior Lien Creditor for allowance in any Insolvency or
Liquidation Proceeding of Senior Lien Claims consisting of post-petition
interest, fees, including legal fees, expenses or indemnities to the extent of
the value of the Lien in favor of the Senior Lien Representatives, the Senior
Lien Collateral Agents and the Senior Lien Creditors, without regard to the
existence of the Lien of the Junior Lien Representatives or the Junior Lien
Collateral Agents, on behalf of the Junior Lien Creditors, on the Common
Collateral.

 

(b)     None of the Senior Lien Representatives, the Senior Lien Collateral
Agents or any other Senior Lien Creditor shall oppose or seek to challenge any
claim by any Junior Lien Representative or any Junior Lien Creditor for
allowance in any Insolvency or Liquidation Proceeding of Junior Lien Claims
consisting of post-petition interest, fees, including legal fees, expenses or
indemnities to the extent of the value of the Lien of the Junior Lien
Representatives on behalf of the Junior Lien Creditors on the Common Collateral
(after taking into account the Liens in favor of all Senior Lien
Representatives, Senior Lien Collateral Agents and Senior Lien Creditors with
respect to such Junior Liens); provided that nothing in this Section 6.09(b)
shall limit the ability of the Senior Lien Representatives, the Senior Lien
Collateral Agents and/or the Senior Lien Creditors to oppose or challenge the
value of the Lien of the Junior Lien Representatives on the Common Collateral.

 

6.10     Separate Grants of Security and Separate Classification. Each Senior
Lien Representative and First Lien Collateral Agent, for itself and on behalf of
its First Lien Creditors, and Hovnanian, the Company and each Grantor,
acknowledges and agrees that:

 

(a)     the grants of Liens pursuant to each Class of First Lien Collateral
Documents constitute separate and distinct grants of Liens; and

 

(b)     because of, among other things, their differing rights in the
Collateral, the First Lien Claims of each Class are fundamentally different from
the First Lien Claims of each other Class and must be separately classifiedfor
all purposes in any Insolvency or Liquidation Proceeding (including, without
limitation, in any plan of reorganization or liquidation proposed or adopted in
an Insolvency or Liquidation Proceeding).

 

26

--------------------------------------------------------------------------------

 

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, each Senior Lien Representative and First Lien Collateral
Agent, for itself and on behalf of its First Lien Creditors, and each Grantor,
acknowledges and agrees that:

 

(x) it will object to, vote to reject, not vote in favor of, not propose, and
not otherwise directly or indirectly support, any plan of reorganization that
does not separately classify each such Class; and

 

(y) if it is held that the claims of any Class of First Lien Creditors and the
claims of any other Class of First Lien Creditors in respect of the Collateral
constitute only one secured claim (rather than separate classes of secured
claims) or do not constitute separate classes of secured claims, then each of
the parties hereto hereby acknowledges and agrees that, subject to Sections 2.1
and 4.1, all distributions shall be made as if there were separate classes of
senior and junior lien secured claims against the Obligors in respect of the
Common Collateral and such distributions had been made in accordance with this
Agreement with the effect being that, to the extent that the aggregate value of
the Common Collateral is sufficient (for this purpose ignoring all claims held
by the applicable Junior Lien Creditors), the Senior Lien Creditors of each
affected Class shall be entitled to receive all amounts owing (or that would be
owing if there were such separate classes of senior and junior lien secured
claims) in respect of post-petition interest (including any additional interest
payable pursuant to the applicable Senior Lien Documents, arising from or
related to a default), fees (including legal fees), expenses, indemnities and
other amounts, before any distribution is made in respect of the claims held by
any Junior Lien Creditors, with each such Junior Lien Collateral Agent, for
itself and on behalf of its Class of Junior Lien Creditors, hereby acknowledging
and agreeing to turn over to the Controlling Senior Lien Collateral Agent for
application in accordance with Section 4.1, Common Collateral or Proceeds of
Common Collateral or distributions in any Insolvency or Liquidation Proceeding
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of such Junior Lien Claimholders).

 

Section 7.     Reliance; Waivers; etc.

 

7.1     No Warranties or Liability. Each Junior Lien Representative and each
Junior Lien Collateral Agent, on behalf of themselves and their related Junior
Lien Creditors, are deemed to, acknowledge and agree that each of the Senior
Lien Representatives, the Senior Lien Collateral Agents and the Senior Lien
Creditors have made no express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any of the Senior Noteholder Documents, the ownership of
any Common Collateral or the perfection or priority of any Liens thereon. The
Senior Lien Creditors will be entitled to manage and supervise their respective
loans, securities and extensions of credit under the Senior Lien Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the Senior Lien Creditors may manage their loans, securities
and extensions of credit without regard to any rights or interests that the
Junior Lien Representatives or any of the Junior Lien Creditors holding Junior
Lien Claims that have a lower Lien priority to such Senior Lien Claims have in
the Common Collateral or otherwise, except as otherwise provided in this
Agreement. None of the Senior Lien Representatives nor the Senior Lien
Collateral Agents shall have any duty to the Junior Lien Representatives, the
Junior Lien Collateral Agents or any of the Junior Lien Creditors to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Junior Lien Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Lien
Representatives, the Senior Lien Collateral Agents, the Senior Lien Creditors,
the Junior Lien Representatives, the Junior Lien Collateral Agents and the
Junior Lien Creditors have not otherwise made to each other nor do they hereby
make to each other any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectability of any of the Junior Lien Claims, the Senior Lien Claims or
any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s, the Grantors’ or any Subsidiary’s title
to or right to transfer any of the Common Collateral or (c) any other matter
except as expressly set forth in this Agreement.

 

27

--------------------------------------------------------------------------------

 

 

7.2     Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Representatives, the First Lien Collateral Agents
and the First Lien Creditors, hereunder shall remain in full force and effect
irrespective of:

 

(a)     any lack of validity or enforceability of any Senior Lien Documents or
any Junior Lien Documents;

 

(b)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Lien Claims or Junior Lien Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any Senior
Lien Document or of the terms of any Junior Lien Document;

 

(c)     any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lien
Claims or Junior Lien Claims or any guarantee thereof;

 

(d)     the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

 

(e)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, Hovnanian, the Company or any other Grantor in
respect of the Senior Lien Claims, or of any Junior Lien Representative, Junior
Lien Collateral Agent or any Junior Lien Creditor in respect of this Agreement.

 

Section 8.     Miscellaneous.

 

8.1     Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until there are no Senior Lien Claims which remain
outstanding. This is a continuing agreement of Lien subordination and each Class
of Senior Lien Creditors may continue, at any time and without notice to the
related Classes of Junior Lien Representatives, the Junior Lien Collateral
Agents or any Junior Lien Creditor, to extend credit and other financial
accommodations and lend monies to or for the benefit of, or to hold the
securities of, the Company or any other Grantor constituting Senior Lien Claims
of such Class in reliance hereon. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

28

--------------------------------------------------------------------------------

 

 

8.2     Amendments; Waivers; Future 1.5 Lien Indebtedness; Additional First Lien
Indebtedness. (a) No amendment, modification or waiver of any of the provisions
of this Agreement by the First Lien Representatives or the First Lien Collateral
Agents shall be deemed to be made unless the same shall be in writing signed on
behalf of the party making the same or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. None of Hovnanian, the Company or any other Grantor shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are affected.

 

(b)     Notwithstanding anything in this Section 8.2 to the contrary, this
Agreement may be amended, supplemented or otherwise modified from time to time
at the request of the Company, at the Company’s expense, and without the consent
of, any First Lien Creditor to (i) add other parties holding Future 1.5 Lien
Indebtedness (or any agent or trustee therefor), Additional First Lien
Indebtedness (or any agent or trustee therefor) or any Refinancing Indebtedness
(or any agent or trustee therefor) in each case to the extent such Indebtedness
is not prohibited by any First Lien Document, (ii) in the case of Future 1.5
Lien Indebtedness, (A) establish that the Lien on the Common Collateral securing
such indebtedness shall be junior and subordinate in all respects to the Liens
on the Common Collateral securing any Senior Claims relative to such
indebtedness and shall share in the benefits of the Common Collateral equally
and ratably with, or on the same basis as, all Liens on the Common Collateral
securing the 1.5 Lien Indebtedness and (B) provide to the holders of such Future
1.5 Lien Indebtedness (or any agent or trustee therefor) the comparable rights
and benefits as are provided to the holders of First Lien Claims in respect of
the 1.5 Lien Indebtedness under this Agreement and (iii) in the case of any
Refinancing Indebtedness, to replace all or a portion of the First Lien
Indebtedness to which such Refinancing Indebtedness relates, so long as in the
case of each of the foregoing clauses (i), (ii) and (iii), concurrently with the
issuance of any Future 1.5 Lien Indebtedness, Additional First Lien Indebtedness
or Refinancing Indebtedness, the agents and trustee therefor shall be required
to become parties hereto by executing a Joinder to this Agreement in the form
attached hereto as Exhibit 1 and the Company shall deliver a copy of such
executed Joinder to each First Lien Representative and First Lien Collateral
Agent. Prior to execution of such Joinder, no representative for the Future 1.5
Lien Indebtedness, Additional First Lien Representative or Additional First Lien
Collateral Agent shall have any rights hereunder. Any such additional party, the
First Lien Representatives, the First Lien Collateral Agents and the Joint First
Lien Collateral Agent shall be entitled to conclusively rely solely on an
Officers’ Certificate (as defined in the First Lien Indentures) delivered to the
First Lien Representatives, the First Lien Collateral Agents and the Joint First
Lien Collateral Agent that such amendment, supplement or other modification is
authorized or permitted by, and complies with the provisions of, this Agreement
and the First Lien Documents then extant and that all conditions precedent in
such documents to such amendment, supplement or other modification have been
complied with. If any Refinancing Indebtedness with respect to (x) any Class of
First Lien Notes is incurred in the form of loan indebtedness rather than note
indebtedness, references in any defined term or otherwise to “Notes”,
“Noteholders”, “Indenture” or similar terms with respect to the Class of First
Lien Notes being refinanced shall thereafter be deemed to include the loans,
lenders and loan documents with respect to such loan Refinancing Indebtedness
and (y) the Senior Credit Agreement Claims is incurred in the form of notes
indebtedness rather than loan indebtedness, references to “Senior Credit
Agreement”, “Senior Credit Agreement Administrative Agent”, “Senior Credit
Agreement Collateral Agent” or similar terms with respect to the Senior Credit
Agreement Claims being refinanced shall thereafter be deemed to include notes,
noteholders, indentures and note documents with respect to such notes
Refinancing Indebtedness.

 

29

--------------------------------------------------------------------------------

 

 

8.3     Information Concerning Financial Condition of the Company and the
Subsidiaries.   Each First Lien Representative, First Lien Collateral Agent and
First Lien Creditor shall be responsible for keeping itself informed of (i) the
financial condition of Hovnanian, the Company and the Subsidiaries and all
endorsers and/or guarantors of the First Lien Claims and (ii) all other
circumstances bearing upon the risk of nonpayment of the First Lien Claims.

 

(b)     No First Lien Representative, First Lien Collateral Agent or First Lien
Creditor shall have any duty to advise any other First Lien Representative,
First Lien Collateral Agent or First Lien Creditor of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event that any First Lien Representative, First Lien Collateral Agent or First
Lien Creditor, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any other First Lien
Representative, First Lien Collateral Agent or First Lien Creditor, it or they
shall be under no obligation (w) to make, and such First Lien Representatives,
First Lien Collateral Agents and First Lien Creditors shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

8.4     Subrogation. Each Class of Junior Lien Representatives and Junior Lien
Collateral Agents, on behalf of themselves and their related Junior Lien
Creditors, hereby agrees not to assert or enforce any rights of subrogation they
may acquire as a result of any payment hereunder until the Discharge of Senior
Lien Claims having a higher Lien priority to such Class of Junior Lien Claims
has occurred.

 

8.5     Application of Payments. Except as otherwise provided herein, all
payments received by any Senior Lien Creditors of a Class of Senior Lien Claims
may be applied, reversed and reapplied, in whole or in part, to such part of
such Senior Lien Claims as the Senior Lien Creditors of such Class, in their
sole discretion, deem appropriate, consistent with the terms of the related
Senior Lien Documents. Except as otherwise provided herein, each Class of Junior
Lien Representatives and Junior Lien Collateral Agents, on behalf of themselves
and their related Junior Lien Creditors, assents to any such extension or
postponement of the time of payment of the Senior Lien Claims or any part
thereof having a higher Lien priority to such Junior Lien Claims and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of such Senior Lien Claims
and to the addition or release of any other Person primarily or secondarily
liable therefor.

 

30

--------------------------------------------------------------------------------

 

 

8.6     Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.7 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

 

8.7     Notices. (a) All notices to a Class of Junior Lien Creditors or Senior
Lien Creditors permitted or required under this Agreement may be sent to the
related Junior Lien Representatives and the Senior Lien Representatives,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied or sent by electronic mail, courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or four
Business Days after deposit in the U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
Notices to any First Lien Representative and First Lien Collateral Agent shall
be deemed received when actually received by a responsible officer thereof.

 

(a)     Each of the First Lien Representative, the First Lien Collateral Agent
and the Joint First Lien Collateral Agent agrees to accept and act upon
instructions or directions pursuant to the related First Lien Documents, as
applicable, sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods. None of the First Lien Representatives, the First
Lien Collateral Agents and the Joint First Lien Collateral Agent shall be liable
for any losses, costs or expenses arising directly or indirectly from their
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written instruction.
The party providing electronic instructions agrees to assume all risks arising
out of the use of such electronic methods to submit instructions and directions
to the First Lien Representatives, the First Lien Collateral Agents or the Joint
First Lien Collateral Agent, including without limitation the risk of the First
Lien Representatives, First Lien Collateral Agents or the Joint First Lien
Collateral Agent acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

 

8.8     Further Assurances. Each of the Junior Lien Representatives and the
Junior Lien Collateral Agents, on behalf of itself and its related Junior Lien
Creditors agrees that each of them, at the expense of the Company, shall take
such further action and shall execute and deliver to the related Senior Lien
Representatives and the Senior Lien Collateral Agents and the Senior Lien
Creditors such additional documents and instruments (in recordable form, if
requested) as the related Senior Lien Representatives, the Senior Lien
Collateral Agents or the Senior Lien Creditors may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.

 

31

--------------------------------------------------------------------------------

 

 

8.9     Company Notice of the Discharge of Senior Lien Claims. The Company shall
provide prompt written notice to all Junior Lien Representatives of any
Discharge of Senior Lien Claims of a Class.

 

8.10     Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be governed by
and interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

8.11     Binding on Successors and Assigns. This Agreement shall be binding upon
each of the First Lien Representative, the First Lien Collateral Agent, the
First Lien Creditor, the Joint First Lien Collateral Agent and Hovnanian, the
Company, the Grantors and each of their respective permitted successors and
assigns.

 

8.12     Specific Performance.    The Senior Lien Representatives or the Senior
Lien Collateral Agents, on behalf of themselves and the Senior Lien Creditors,
may demand specific performance of this Agreement with respect to the Junior
Lien Representatives, Junior Lien Collateral Agents and Junior Lien Creditors of
any Class having a lower Lien priority than such Senior Lien Claims. Subject to
the rights, benefits, protections, indemnifications and immunities afforded to
the Junior Lien Representatives and the Junior Lien Collateral Agents in the
Junior Lien Documents, as applicable, the Junior Lien Creditors are hereby
deemed to irrevocably waive any defense based on the adequacy of a remedy at law
to bar the remedy of specific performance in any action that may be brought by
the Senior Lien Representatives or the Senior Lien Collateral Agents of a Class
having a higher Lien priority than such Junior Lien Claims.

 

8.13     Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

 

8.14     Counterparts; Telecopy Signatures. This Agreement may be signed in any
number of counterparts each of which shall be an original, but all of which
together shall constitute one and the same instrument; and, delivery of executed
signature pages hereof by telecopy transmission, or other electronic
transmission in .pdf or similar format, from one party to another shall
constitute effective and binding execution and delivery of this Agreement by
such party.

 

8.15     Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

 

8.16     No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of the
First Lien Claims. No other Person shall have or be entitled to assert rights or
benefits hereunder.

 

32

--------------------------------------------------------------------------------

 

 

8.17     Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

8.18     First Lien Representatives and First Lien Collateral Agents. It is
understood and agreed that (a) Wilmington Trust, National Association is
entering into this Agreement as Senior Credit Agreement Collateral Agent and the
rights, benefits, protections, indemnifications and immunities afforded to the
Senior Credit Agreement Collateral Agent, in the Senior Credit Agreement shall
apply to the Senior Credit Agreement Collateral Agent hereunder, (b) Wilmington
Trust, National Association is entering into this Agreement as 1.125 Lien
Trustee and 1.125 Lien Collateral Agent and the rights, benefits, protections,
indemnifications and immunities afforded to the 1.125 Lien Trustee and 1.125
Lien Collateral Agent, respectively, in the 1.125 Lien Indenture and the 1.125
Lien Collateral Documents shall apply to the 1.125 Lien Trustee and 1.125 Lien
Collateral Agent, respectively, hereunder, (c) Wilmington Trust, National
Association is entering into this Agreement as 1.25 Lien Trustee and 1.25 Lien
Collateral Agent and the rights, benefits, protections, indemnifications and
immunities afforded to the 1.25 Lien Trustee and 1.25 Lien Collateral Agent,
respectively, in the 1.25 Lien Indenture and the 1.25 Lien Collateral Documents
shall apply to the 1.25 Lien Trustee and the 1.25 Lien Collateral Agent,
respectively, hereunder, (d) Wilmington Trust, National Association is entering
into this Agreement as 1.5 Lien Trustee and 1.5 Lien Collateral Agent and the
rights, benefits, protections, indemnifications and immunities afforded to the
1.5 Lien Trustee and 1.5 Lien Collateral Agent, respectively, in the 1.5 Lien
Indenture and the 1.5 Lien Collateral Documents shall apply to the 1.5 Lien
Trustee and the 1.5 Lien Collateral Agent, respectively, hereunder and, (e)
Wilmington Trust, National Association is entering into this Agreement as Joint
First Lien Collateral Agent and the rights, benefits, protections,
indemnifications and immunities afforded to the Joint First Lien Collateral
Agent in the First Lien Notes Documents and the First Lien Collateral Agency
Agreement shall apply to the Joint First Lien Collateral Agent hereunder.

 

The permissive authorizations, entitlements, powers and rights granted to each
of the Senior Lien Representatives and the Senior Lien Collateral Agents herein
shall not be construed as duties. Any exercise of discretion on behalf of the
Senior Lien Representatives or the Senior Lien Collateral Agents shall be
exercised in accordance with the terms of the Senior Lien Documents, as
applicable.

 

The permissive authorizations, entitlements, powers and rights granted to each
of the Junior Lien Representatives and the Junior Lien Collateral Agents herein
shall not be construed as duties. Any exercise of discretion on behalf of the
Junior Lien Representatives or the Junior Lien Collateral Agents shall be
exercised in accordance with the terms of the Junior Lien Documents.

 

33

--------------------------------------------------------------------------------

 

 

8.19     Designations. For purposes of the provisions hereof, the First Lien
Indentures requiring the Company to designate Indebtedness for the purposes of
the term “First Lien Indebtedness,” any such designation shall be sufficient if
the relevant designation is set forth in writing, signed on behalf of the
Company by an officer thereof and delivered to all First Lien Representatives.

 

8.20     Relative Rights; Conflict. Notwithstanding anything in this Agreement
to the contrary, nothing in this Agreement is intended to or will (a) amend,
waive or otherwise modify the provisions of any First Lien Documents or permit
the Company or any Subsidiary to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, any First Lien Documents, (b) change the relative priorities of
the Senior Lien Claims or the Liens granted under the First Lien Documents on
the Common Collateral (or any other assets) with respect to a Class of First
Lien Claims as among the First Lien Creditors of such Class, (c) otherwise
change the relative rights of the First Lien Creditors with respect to a Class
of First Lien Claims in respect of the Common Collateral as among such First
Lien Creditors of such Class or (d) obligate the Company or any Subsidiary to
take any action, or fail to take any action, that would otherwise constitute a
breach of, or default under, any First Lien Document entered into in connection
with the First Lien Indentures. As it relates to matters between the Junior Lien
Representatives, the Junior Lien Collateral Agents and the Junior Lien
Creditors, on the one hand, and the Senior Lien Representatives, the Senior Lien
Collateral Agents and the Senior Lien Creditors, on the other hand, in any
conflict between the provisions of this Agreement and the First Lien Collateral
Agency Agreement, on the one hand, and the Senior Lien Documents or the Junior
Lien Documents, on the other hand, this Agreement and the First Lien Collateral
Agency Agreement shall govern, except with respect to the rights, benefits,
protections, indemnifications and immunities of Wilmington Trust, National
Association.

 

[SIGNATURE PAGES FOLLOW]

 

34

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this First Lien
Intercreditor Agreement to be duly executed and delivered as of the date first
above written.

 

 

       

Notice Address:

 

Wilmington Trust, National Association

 

50 South Sixth Street

Suite 1290

Minneapolis, MN 55402

Attention: K. Hovnanian Administrator

Telecopy: 612-217-5651

Senior Credit Agreement Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity as

Senior Credit Agreement Collateral Agent

 

 

By:   /s/ David Bergstrom                                       

Name: David Bergstrom

Title:   Vice President

   

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

1.125 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:

   

[Signature Page to First Lien Intercreditor Agreement]

35

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

1.125 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

 

 

1.25 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

 

1.25 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to First Lien Intercreditor Agreement]

36

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

1.5 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

 

1.5 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

 

 

Notice Address:

 

Wilmington Trust, National Association

 

246 Goose Lane

Suite 105

Guilford, CT 06437

Attention: K. Hovnanian Administrator

Telecopy: 203-453-1183

 

 

Joint First Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Joint First Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to First Lien Intercreditor Agreement]

37

--------------------------------------------------------------------------------

 

 

 

K. HOVNANIAN ENTERPRISES, INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Bachstetter                                                           
                

 

 

 

Name: David Bachstetter 

 

 

 

Title: Vice President, Finance and Treasurer 

 

                  HOVNANIAN ENTERPRISES, INC.                     By: /s/ David
Bachstetter                                                                     
             Name: David Bachstetter       Title: Vice President, Finance and
Treasurer                     K. HOV IP, II, INC.                     By:  
/s/ David Bachstetter                                                           
                       Name: David Bachstetter       Title: Chief Executive
Officer and Treasurer                     On behalf of each other entity named
in Schedule A hereto                     By: /s/ David Bachstetter             
                                                                     Name: David
Bachstetter       Title: Vice President             Address for Notices for the
Company, Hovnanian and their Subsidiaries:             c/o Hovnanian
Enterprises, Inc.     90 Matawan Road, Fifth Floor     Matawan, New Jersey 07747
    Attention: Corporate Counsel     Fax: 732-383-2945     Email:
mdiscafani@khov.com  

 

[Signature Page to First Lien Intercreditor Agreement]

38

--------------------------------------------------------------------------------

 

 

SCHEDULE A – LIST OF ENTITIES

 

2700 EMPIRE, LLC

AMBER RIDGE, LLC

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL ABSTRACT, INC.

EASTERN NATIONAL TITLE AGENCY ARIZONA, LLC

EASTERN NATIONAL TITLE AGENCY FLORIDA, LLC

EASTERN NATIONAL TITLE AGENCY ILLINOIS, LLC

EASTERN NATIONAL TITLE AGENCY MARYLAND, LLC

EASTERN NATIONAL TITLE AGENCY VIRGINIA, INC.

EASTERN NATIONAL TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

GLENRISE GROVE, L.L.C.

GTIS-HOV DULLES PARKWAY PARENT LLC

GTIS-HOV FESTIVAL LAKES LLC

GTIS-HOV GREENFIELD CROSSING PARENT LLC

GTIS-HOV HOLDINGS LLC

GTIS-HOV POSITANO LLC

GTIS-HOV RANCHO 79 LLC

GTIS-HOV RESIDENCES AT DULLES PARKWAY LLC

GTIS-HOV RESIDENCES AT GREENFIELD CROSSING LLC

GTIS-HOV VILLAGES AT PEPPER MILL LLC

GTIS-HOV WARMINSTER LLC

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOMEBUYERS FINANCIAL USA, LLC

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

HOVSITE CATALINA LLC

HOVSITE CHURCHILL CLUB LLC

HOVSITE CIDER GROVE LLC

HOVSITE FIRENZE LLC

HOVSITE GREENWOOD MANOR LLC

HOVSITE HUNT CLUB LLC

HOVSITE IRISH PRAIRIE LLC

HOVSITE LIBERTY LAKES LLC

HOVSITE MONTEVERDE 1 & 2 LLC

HOVSITE MONTEVERDE 3 & 4 LLC

HOVSITE PROVIDENCE LLC

 

39

--------------------------------------------------------------------------------

 

 

HOVSITE SOUTHAMPTON LLC

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN AMBER GLEN, LLC

K. HOVNANIAN ARIZONA NEW GC, LLC

K. HOVNANIAN ARIZONA OLD GC, LLC

K. HOVNANIAN ASBURY POINTE, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN ASPIRE AT MORRIS WOODS, LLC

K. HOVNANIAN ASPIRE AT RIVER TERRACE, LLC

K. HOVNANIAN ASPIRE AT WATERSTONE, LLC

K. HOVNANIAN AT 23 NORTH, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT ACACIA PLACE, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALEXANDER LAKES, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT AMBERLEY WOODS, LLC

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT ASHLEY POINTE LLC

K. HOVNANIAN AT AUTUMN RIDGE, LLC

K. HOVNANIAN AT AVENIR, LLC

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BALTIC & AEGEAN ASBURY PARK, LLC

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BENSEN'S MILL ESTATES, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRADWELL ESTATES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

K. HOVNANIAN AT BRANCHBURG, L.L.C.

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN AT BRITTANY MANOR BORROWER, LLC

K. HOVNANIAN AT BRITTANY MANOR, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CADENCE PARK, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

40

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT CANTER V, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON'S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

K. HOVNANIAN AT CEDAR LANE ESTATES, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CHURCHILL FARMS LLC

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT DEER RIDGE, LLC

K. HOVNANIAN AT DOMINION CROSSING, LLC

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAGLE HEIGHTS, LLC

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN AT EMBREY MILL, LLC

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT ESTATES OF CHANCELLORSVILLE, LLC

K. HOVNANIAN AT ESTATES OF FOX CHASE, LLC

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

K. HOVNANIAN AT FRANKLIN II, L.L.C.

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GALLOWAY RIDGE, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

K. HOVNANIAN AT GILROY, LLC

 

41

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT GRANDE PARK, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMMOCK BREEZE, LLC

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HERSHEY'S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HIDDEN LAKE, LLC

K. HOVNANIAN AT HIGHLAND PARK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOLLY RIDGE, LLC

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTER'S POND, LLC

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKS RUN, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKES AT NEW RIVERSIDE, LLC

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LIBERTY HILL FARM, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK CROSSING, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LUKE LANDING, LLC

K. HOVNANIAN AT LUNA VISTA, LLC

K. HOVNANIAN AT MADISON SQUARE, LLC

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

 

42

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN IV, LLC

K. HOVNANIAN AT MANALAPAN RIDGE, LLC

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MAPLE HILL LLC

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARYLAND RIDGE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

K. HOVNANIAN AT MELODY FARM, LLC

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

K. HOVNANIAN AT MERIDIAN HILLS, LLC

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP II, LLC

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT MYSTIC DUNES, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

K. HOVNANIAN AT NORTH GROVE CROSSING, LLC

K. HOVNANIAN AT NORTH HILL, LLC

K. HOVNANIAN AT NORTH POINTE ESTATES LLC

 

43

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

K. HOVNANIAN AT NORTON LAKE LLC

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT ORCHARD MEADOWS, LLC

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PARSIPPANY, L.L.C.

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PELHAM'S REACH, LLC

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PINCKNEY FARM, LLC

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RANDALL HIGHLANDS, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT RAYMOND FARM, LLC

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RETREAT AT MILLSTONE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT RIVER HILLS, LLC

K. HOVNANIAN AT ROCK LEDGE, LLC

K. HOVNANIAN AT ROCKLAND VILLAGE GREEN, LLC

K. HOVNANIAN AT ROCKY RUN VILLAGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

44

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SCOTTSDALE HEIGHTS, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER LEAF, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SILVERWOOD GLEN, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

K. HOVNANIAN AT SMITHVILLE, INC.

K. HOVNANIAN AT SOLARE, LLC

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. HOVNANIAN AT TANGLEWOOD OAKS, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE BOULEVARDS AT WESTFIELDS, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE HIGHLANDS AT SUMMERLAKE GROVE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT THE MEADOWS, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TOWER HILL, LLC

K. HOVNANIAN AT TOWNES AT COUNTY CENTER, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

 

45

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UNION PARK, LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VALLETTA, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN AT VILLAGE OF ROUND HILL, LLC

K. HOVNANIAN AT VILLAGES AT COUNTRY VIEW, LLC

K. HOVNANIAN AT VILLAS AT THE COMMONS, LLC

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT VISTA LAGO, LLC

K. HOVNANIAN AT WADE'S GRANT, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WALL QUAIL RIDGE, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERFORD, LLC

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WELLSPRINGS, LLC

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

K. HOVNANIAN AT WILLOWSFORD GREENS III, LLC

K. HOVNANIAN AT WOODCREEK WEST, LLC

K. HOVNANIAN AT WOOLWICH I, L.L.C.

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN CA LAND HOLDINGS, LLC

K. HOVNANIAN CALIFORNIA NEW GC, LLC

K. HOVNANIAN CALIFORNIA OLD GC, INC.

 

46

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN CALIFORNIA REGION, INC.

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CHICAGO DIVISION, INC.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF ARIZONA, LLC

K. HOVNANIAN COMPANIES OF FLORIDA, LLC

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS CREEK, LLC

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN D.C. GROUP, LLC

K. HOVNANIAN DELAWARE DIVISION, INC.

K. HOVNANIAN DELAWARE NEW GC, LLC

K. HOVNANIAN DELAWARE OLD GC, LLC

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW ASCEND AT HIGHTOWER, LLC

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BAYSIDE, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW BERKSHIRE II, LLC

K. HOVNANIAN DFW BERKSHIRE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN DFW CALLOWAY TRAILS, LLC

K. HOVNANIAN DFW CANYON FALLS, LLC

K. HOVNANIAN DFW CARILLON, LLC

K. HOVNANIAN DFW COMMODORE AT PRESTON, LLC

K. HOVNANIAN DFW COURTS AT BONNIE BRAE, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW DIAMOND CREEK ESTATES, LLC

K. HOVNANIAN DFW DIVISION, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

 

47

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

K. HOVNANIAN DFW HARMON FARMS, LLC

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HERON POND, LLC

K. HOVNANIAN DFW HIGH POINTE, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MAXWELL CREEK, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW MILRANY RANCH, LLC

K. HOVNANIAN DFW MUSTANG LAKES II, LLC

K. HOVNANIAN DFW MUSTANG LAKES, LLC

K. HOVNANIAN DFW OAKMONT PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW PARKVIEW, LLC

K. HOVNANIAN DFW RICHWOODS, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW THE PARKS AT ROSEHILL, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW VILLAS AT THE STATION, LLC

K. HOVNANIAN DFW WATSON CREEK, LLC

K. HOVNANIAN DFW WELLINGTON VILLAS, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN EDISON GROUP, LLC

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FINANCIAL SERVICES GROUP, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA NEW GC, LLC

K. HOVNANIAN FLORIDA OLD GC, LLC

 

48

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

K. HOVNANIAN FOREST LAKES, LLC

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN FOUR SEASONS AT CHESTNUT RIDGE, LLC

K. HOVNANIAN GEORGIA NEW GC, LLC

K. HOVNANIAN GEORGIA OLD GC, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW II, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT KNOLLAC ACRES, LLC

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

K. HOVNANIAN HOMES AT PARKSIDE, LLC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANGE, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD NEW, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE I, LLC

K. HOVNANIAN HOMES OF FLORIDA I, LLC

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND I, LLC

K. HOVNANIAN HOMES OF MARYLAND II, LLC

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

49

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF VIRGINIA I, LLC

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DIVISION, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON ELDRIDGE PARK, LLC

K. HOVNANIAN HOUSTON GREATWOOD LAKE, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON LAKES OF BELLA TERRA WEST, LLC

K. HOVNANIAN HOUSTON LAUREL GLEN, LLC

K. HOVNANIAN HOUSTON MAGNOLIA CREEK, LLC

K. HOVNANIAN HOUSTON MIDTOWN PARK I, LLC

K. HOVNANIAN HOUSTON PARK LAKES EAST, LLC

K. HOVNANIAN HOUSTON PARKWAY TRAILS, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

K. HOVNANIAN HOUSTON WOODSHORE, LLC

K. HOVNANIAN ILLINOIS NEW GC, LLC

K. HOVNANIAN ILLINOIS OLD GC, LLC

K. HOVNANIAN INDIAN TRAILS, LLC

K. HOVNANIAN IVY TRAIL, LLC

K. HOVNANIAN JV HOLDINGS, L.L.C.

K. HOVNANIAN JV SERVICES COMPANY, L.L.C.

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKE GRIFFIN RESERVE, LLC

K. HOVNANIAN LAKE PARKER, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

 

50

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MARYLAND DIVISION, LLC

K. HOVNANIAN MARYLAND REGION, INC.

K. HOVNANIAN MEADOW LAKES, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN MONTCLAIRE ESTATES, LLC

K. HOVNANIAN NEW JERSEY NEW GC, LLC

K. HOVNANIAN NEW JERSEY OLD GC, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST DIVISION, INC.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN NORTHERN OHIO DIVISION, LLC

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OCOEE LANDINGS, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF HOUSTON III, L.L.C.

K. HOVNANIAN OHIO NEW GC, LLC

K. HOVNANIAN OHIO OLD GC, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN OHIO REGION, INC.

K. HOVNANIAN OPERATIONS COMPANY, INC.

K. HOVNANIAN ORLANDO DIVISION, LLC

K. HOVNANIAN OSPREY RANCH, LLC

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PARKVIEW AT STERLING MEADOWS, LLC

K. HOVNANIAN PENNSYLVANIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN PENNSYLVANIA NEW GC, LLC

K. HOVNANIAN PENNSYLVANIA OLD GC, LLC

K. HOVNANIAN PHOENIX DIVISION, INC.

K. HOVNANIAN PHOENIX GROUP, LLC

K. HOVNANIAN PINEWOOD RESERVE, LLC

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN REDFERN TRAILS, LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN RIVINGTON, LLC

 

51

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN SAN SEBASTIAN, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN SERENO, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SOUTH CAROLINA NEW GC, LLC

K. HOVNANIAN SOUTH CAROLINA OLD GC, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHEAST COASTAL DIVISION, INC.

K. HOVNANIAN SOUTHEAST FLORIDA DIVISION, LLC

K. HOVNANIAN SOUTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TERRALARGO, LLC

K. HOVNANIAN TEXAS OPERATIONS NEW, LLC

K. HOVNANIAN TEXAS OPERATIONS OLD, LLC

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN VIRGINIA DIVISION, INC.

K. HOVNANIAN VIRGINIA NEW GC, LLC

K. HOVNANIAN VIRGINIA OLD GC, INC.

K. HOVNANIAN WATERBURY, LLC

K. HOVNANIAN WEST VIRGINIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN WEST VIRGINIA NEW GC, LLC

K. HOVNANIAN WEST VIRGINIA OLD GC, LLC

K. HOVNANIAN WHITE ROAD, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN'S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN'S COVE AT ASBURY PARK, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLA VISTA, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN'S FOUR SEASONS AT CAROLINA OAKS, LLC

K. HOVNANIAN'S FOUR SEASONS AT COLTS FARM, LLC

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND II, LLC

 

52

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN'S FOUR SEASONS AT MALIND BLUFF, LLC

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW LENOX, LLC

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN'S FOUR SEASONS AT VIRGINIA CROSSING, LLC

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

K. HOVNANIAN'S PROSPECT PLACE AT MORRISTOWN, LLC

K. HOVNANIAN'S SONATA AT THE PRESERVE, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

K. HOVNANIAN'S WOODLANDS AT FREEHOLD, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

KHOV WINDING BAY II, LLC

LANDARAMA, INC.

LINKS AT CALUSA SPRINGS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

PARK TITLE COMPANY, LLC

PINE AYR, LLC

RIDGEMORE UTILITY L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

TRAVERSE PARTNERS, LLC

WASHINGTON HOMES, INC.

WTC VENTURES, L.L.C.

 

53

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

[FORM OF] JOINDER

 

JOINDER NO. [ ● ] dated as of [ ● ], 20[ ● ] (this “Joinder”) to (i) the FIRST
LIEN INTERCREDITOR AGREEMENT dated as of October 31, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “First
Lien Intercreditor Agreement”) among HOVNANIAN ENTERPRISES, INC. (“Hovnanian”),
K. HOVNANIAN ENTERPRISES, INC. (the “Company”), certain of their subsidiaries,
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as the First Lien
Collateral Agents (as defined therein), the First Lien Representatives (as
defined therein) and the Joint First Lien Collateral Agent (as defined therein)
and (ii) the First Lien Collateral Agency Agreement dated as of October 31, 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “First Lien Collateral Agency Agreement” and, together with the
First Lien Intercreditor Agreement, the “Joined Agreements”) among Hovnanian,
the Company, certain of their subsidiaries, WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacities as the First Lien Collateral Agents, the First
Lien Representatives and the Joint First Lien Collateral Agent (as defined
therein) .

 

A.     Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.

 

B.     As a condition to the ability of the Company, Hovnanian and their
subsidiaries to incur [Additional First Lien Indebtedness][Future 1.5 Lien
Indebtedness][Refinancing Indebtedness] and to secure such [Additional First
Lien Indebtedness][Future 1.5 Lien Indebtedness][Refinancing Indebtedness] with
the liens and security interests created by the documents governing such
[Additional First Lien Indebtedness][Future 1.5 Lien Indebtedness][Refinancing
Indebtedness], the [Additional First Lien
Representative][[representative][agent][trustee]] in respect thereof is required
to become a First Lien Representative and the [Additional First Lien Collateral
Agent][collateral agent] in respect thereof is required to become a First Lien
Collateral Agent and is required to become subject to and bound by, the First
Lien Intercreditor Agreement and First Lien Collateral Agency Agreement. Section
8.2(b) of the First Lien Intercreditor Agreement and Section 4.05(b) each
provides that such [Additional First Lien
Representative][[representative][agent][trustee]] may become a First Lien
Representative and such Additional First Lien Collateral Agent may become a
First Lien Collateral Agent pursuant to the execution and delivery by the
[Additional First Lien Representative][representative, agent or trustee] and the
[Additional First Lien Collateral Agent][collateral agent] of this Joinder to
each of the Joined Agreements in the form of attached to each thereto as Exhibit
1 and the satisfaction of the other conditions set forth in Section 8.2(b) of
the First Lien Intercreditor Agreement and Section 4.05(b) of the First Lien
Collateral Agency Agreement. The undersigned [Additional First Lien
Representative] [[representative][agent][trustee]] (the “New Representative”)
and [Additional First Lien Collateral Agent][collateral agent] (the “New
Collateral Agent”) are executing this Joinder in accordance with the
requirements of the First Lien Intercreditor Agreement and First Lien Collateral
Agency Agreement.2

 

--------------------------------------------------------------------------------

2 Modify as appropriate with respect to any Future 1.5 Lien Indebtedness
including with respect to whether intercreditor arrangements within the 1.5 Lien
Class will be documented in full within the First Lien Intercreditor Agreement
or within another agreement.  

 

54

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.     In accordance with Section 8.2(b) of the First Lien Intercreditor
Agreement and Section 4.05(b) of the First Lien Collateral Agency Agreement, the
New Representative and the New Collateral Agent by their signatures below (i)
shall become a First Lien Representative and a First Lien Collateral Agent
respectively, under, and the related [Additional First Lien Indebtedness and
Additional First Lien Claimholders] become subject to and bound by, the Joined
Agreements with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a First Lien
Representative or a First Lien Collateral Agent, respectively, and hereby agree
to all the terms and provisions of the Joined Agreements applicable to them as
First Lien Representative and First Lien Collateral Agent, respectively, become
subject to and bound by, the Joined Agreements with the same force and effect as
if the New Representative and New Collateral Agent had originally been named
therein as a First Lien Representative or a First Lien Collateral Agent,
respectively, and hereby agree to all the terms and provisions of the Joined
Agreements applicable to them as a First Lien Representative and First Lien
Collateral Agent, respectively.

 

SECTION 2     Each of the New Representative and New Collateral Agent represent
and warrant to each other First Lien Collateral Agent, each other First Lien
Representative, the Joint First Lien Collateral Agent and the other First Lien
Claimholders, individually, that (i) it has full power and authority to enter
into this Joinder, in its capacity as [representative][agent][trustee], (ii)
this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability, and
(iii) the [First Lien Documents] relating to such [Additional First Lien
Indebtedness][Future 1.5 Lien Indebtedness][Refinancing Indebtedness] provide
that, upon the New Representative’s and the New Collateral Agent’s entry into
this Joinder, the [Additional First Lien Claimholders] represented by them will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement.

 

SECTION 3.     The Class of [Additional First Lien Indebtedness][Future 1.5 Lien
Indebtedness][Refinancing Indebtedness] shall be [name class of debt]3, which
shall constitute Junior Lien Claims to the [1.5 Lien Claims, 1.25 Lien Claims,
1.125 Lien Claims and the Senior Credit Agreement Claims] and Senior Lien Claims
to [no other Classes of First Lien Indebtedness].

 

SECTION 4.     This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Joint First Lien
Collateral Agent, each First Lien Collateral Agent and First Lien Representative
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission or other electronic
means shall be effective as delivery of a manually signed counterpart of this
Joinder.

 

SECTION 5.     Except as expressly supplemented hereby, each of the First Lien
Intercreditor Agreement and the First Lien Collateral Agency Agreement shall
remain in full force and effect.

 

SECTION 6.     THIS JOINDER, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS JOINDER (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD
RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

--------------------------------------------------------------------------------

3 If securing Additional First Lien Indebtedness, for purposes of the mortgages,
use either 1.75 Lien Indebtedness or 1.875 Lien Indebtedness.

 

55

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

SECTION 7.     Any provision of this Joinder that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Joined Agreements, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

 

SECTION 9.     Sections 8.8 and 8.18 of the First Lien Intercreditor Agreement
are hereby incorporated herein by reference as if fully set forth herein.

 

[Remainder of this page intentionally left blank]

 

56

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder to the First Lien Intercreditor Agreement as of the day
and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

[ ● ] for the holders of [ ● ],

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

          Address for notices:                  

  attention of:       Telecopy:    

 

         

[NAME OF NEW COLLATERAL AGENT], as

[ ● ] for the holders of [ ● ],

                    By:         Name:       Title:                     Address
for notices:                  

  attention of:       Telecopy:    

 

57

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

Receipt acknowledged by:

 

Senior Credit Agreement Collateral Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as Senior Credit
Agreement Collateral Agent and Senior Credit Agreement Administrative Agent

 

 

By:                                                                            
                                              

Name:

Title:

 

1.125 Lien Trustee

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.125 Lien Trustee

 

 

By:                                                                             
                                              

Name:

Title:

 

58

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

 

1.125 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.125 Lien
Collateral Agent

 

 

By:                                                                             
                                              

Name:

Title:

 

 

1.25 Lien Trustee

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.25 Lien Trustee

 

 

By:                                                                             
                                              

Name:

Title:

 

 

1.25 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.25 Lien
Collateral Agent

 

 

By:                                                                             
                                              

Name:

Title:

 

59

--------------------------------------------------------------------------------

 

 

Exhibit 1

1.5 Lien Trustee

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.5 Lien Trustee

 

 

By:                                                                             
                                              

Name:

Title:

 

 

1.5 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as 1.5 Lien Collateral
Agent

 

 

By:                                                                            
                                              

Name:

Title:

 

 

 

Joint First Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely in its capacity as Joint First Lien
Collateral Agent

 

 

By:                                                                            
                                              

Name:

Title:

[OTHERS AS NEEDED]

 

60

 